EXHIBIT I
                                                                                                                                                       PTO/AIAi50 (10-17i
                                                                                                                     Approved tor use through Olj31/2020. 0MB 0651--0033
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
         Under the Papen..vork Reduction Act of 1995 no persons a;e required to respond to a co!lection of information un!ess it displays a valid 0MB control number


                                            REISSUE PATENT APPLICATION TRANSMITTAL
Address to:                                               Attorney Docket No.                3564.0ISREIO
        Mail Stop Reissue                                 First Named Inventor               Jeffrey Wilde
        Commissioner for Patents                          Origina! Patent Number             RE42,678
        P.O. Box 1450                                     Originai Patent Issue Date
        Alexandria, VA 22313-1450                         (Month/Day/Year)                   September 6, 2011
                                                          Pfiofity Mail Express® Label No.

APPLICATION FOR REISSUE OF:
       (Check applicable box)

                  APPLICATION ELEMENTS (:17 CFR 1.17:1)
                                                          [K]   Utility Patent
                                                                                              □ DesignACCOMPANYING
                                                                                                        Patent
                                                                                                                     □ Plant Patent
                                                                                                                   APPLICATION PARTS

1. □     Fee Transmittal Form (PTO/SB/56)                                              11.   [Kl   Statement of status and support for all changes to the

2. □     Applicant asserts small entity status. See 37 CFR 1.27                                    claims. See 37 CFR 1.173(c).

3□       Applicant certifies micro entity status. See 37 CFR 1.29.                     12. [x] Power of Attorney
         Applicant must attach form PTO/SB/15A or B or equivalent.
                                                                                       13. □ PTOSB/08
                                                                                               Information Disclosure Statement (IDS)
4.[Kl    Specification and Claims in ,jouble column copy of patent format                              or PT0-1449


                                                                                             □
         (amended_.   ff appropriate)                                                            Copies of citations attached
s.[K]    Drawing{s) {proposed amendments, if appropriate)
                                                                                       14. □ English translation of Reissue Oath/Declaration
6.[Rl Reissue Oath/Declaration or Substitute Statement                                             (if opp/icabie)
      (37 CFR 1.175) (PTO/AIAj05, 06, or 07)
                                                                                       15. □       Return Receipt Postcard (M PEP§ 503)
7.[K)    Application Data Sheet          NOTE: Benefit claims under 37 CFR 1. 78                   (Should be specifically itemized)
         and foreign priority claims under 37 CFR 1.55 MUST be set forth in an         16.   [x]   Preliminary Amendment (37 CFR 1.173; MPEP § 1453)
         Application Data Sheet (ADS).
s.[x]    Original U.S. Patent currently assigned? [Rl Yes           D     tfo          17.   [x]   Other:
         (ff Yes, check appiicabie box(es))
                                                                                                   Authodzation Under 37 C.F.R. § l.136(a)(3);
        [K]   Written Consent of a!I Assigness (PTO/AIA/53)

        [Kl   37 CFR 3. 73(c) Statement (PTO/ AIA/95)

9.o      CD-ROM or CD-R in duplicate, Computer Program (Appendix) or large
         table


        □     Landscape Tab!e on CD
10. Nucleotide and/or Amino Acid Sequence Submission
    (if applicable, items a. - c. are required)

   a.O Computer Readab!e Form (CRF)

                                                                                             □
                                                                                                   This is a continuation reissue or divisiona! reissue application
    b. □      Specification Sequence Listing on:                                                (i.e., a second or subsequent reissue application for the same
         i.   D   CD-ROM (2 copies) or CD-R (2 copies); or                             issued patent). (Check box if applicable.)

         ii.D Paper
   c . c Statements verifying identity of above copies
                                                                   18. CORRESPONDENCE ADDRESS

                                                                                    26111
[xJ
Name
        The address associated with Customer Number:                                                                        OR
                                                                                                                                 □      Correspondence address below




Address



City                                                                  State     I                                                       Zip Code   I
                                                                  I                                                                 I
Country                                                                                 Telephone       I
Email

Signature
                         /Jason D. Eisenberg/
                                                                                                                             Date         J·une 29           2018
                                                                                                                        I                               I


Name (Print/Type)                                                                                               Registration No.
                          IJason D. Eisenbern                                                               I                           43 447
This collection of information is required by 37 CFR 1.1.73. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete, including
gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the
amount of time you require to complete this form and/or suggestions for reduting this burden, should be sent to the Chief Information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND
TO: Mail Stop Reissue, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313·1450.
                                         If you need assistance in completing the form, ca/11-800-PT0-·9199 and select option 2.
               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

ln re application of:                                         Confirmation No.: To Be Assigned
Wilde et al.                                                  Art Unit: To Be Assigned
Appl. No.: To Be Assigned (Norrowmg Reissue of U.S.
Reissue Patent No. -12.678; Reissued Sept. 6, 2011)           Examiner: To Be Assigned
Filed: Herewith                                               Atty Docket: 3564.0lSREIO
For: Reconfigurable Optical Add-Drop Multiplexers
     with Servo Control and Dynamk Spectral Power
     Management Capabilities



               Preliminary Amendment in a Reissue Application
        Under 37 C.F.R. § l.l73(b), Support for an Changes to the Claims,
                     and Status of Co-Pending Proceedings


Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

Sir:

        ln advance of prosecution, Capella Photonics, Inc. ("Applicant") submits the
following amendments and remarks.
        It is not believed that extensions of time or fees for net addition of claims are required
beyond those that may otherwise be provided for in documents accompanying this paper.
Ho\vever, if additional extensions of time are necessary to prevent abandonment of this
application, then such extensions of time are hereby petitioned w1der 37 C.F.R. § l. l 36(a),
and any foes required therefor (including fees for net addition of claims) are hereby
authorized to be charged to our Deposit Account No. 19 0036.
                                                                                             Wilde et al.
                                                                              Appl. No. (To Be Assigned)

                                 Amendment to the ,~'pec(fication
        Please add the foilm"v'ing paragraph as the first sentence of the specification pursuant
to 37 C.F.R. § l.l 77:


        This is a reissue of U.S. Reissue Patent No. RE42 678 (U.S. App. No. 12/815,930
filed) uneJ 5,._201 Ot which_is_ a __ reissue_of 1J. S._Reissue_Patent No.__ RE39,.397(U.S._ApQ,__N~~'-
l l/027.,586 _filed_ on_December_J 1,__2004).,._ vvhich__is __ a ____ reissue_ of_U. S. __Fatent_ No.__ 6,625,346
(U.S. App. No. 09/938,426 filed September 23. 20031.




                                                                            Atty. Dkt. No. 3564.0lSRElO
                                                                                        Wilde et al.
                                                                         Appl. No. (To Be Assigned)

                                 Amendments to the Claims
       The claim identifiers below, or lack thereof: conform to the rules for reissue
amendments of previously reissued patents set forth in 37 CF.R §§ 1.173(b)(2), (c), (d), and
(e) See JVLP.E.P. §§ 1411 and 1453 (H), (IV), (V), and (VI). The listing of claims will replace
all prior versions and listings of the claims.


       The listing of claims   \Vill   replace all prior versions and listings of the claims.


        1. (Reissue Patent Claim, Once Amended) A v,'avelength-separating-routing
apparatus, cornprising:
        a) multiple fiber collimators, providing and serv1mr as an input port for a multi-
wavelength optical signal and a plurality of output ports;
        b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
        c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots; and
        d) a spatial array of channel nncrormrrors positioned such that each channel
micromirror receives one of said spectral channels, said channel micromirrors being pivotal
about two axes and being individually and continuously controllable to reflect [said]
corresponding received spectral channels into any selected ones of said fiber __ collimator
output ports and to control the power of said received spectral channels coupled into said
fiber collimator output ports.


       2. (Original Patent Claim, Once Amended) The wavelength-separating-routing
apparatus of claim l fwiher comprising a servo-control assembly, in communication with
said channel micromirrors and said fiber collimator output ports, for providing control of said
channel micromirrnrs and thereby maintaining a predetermined coupling of each reflected
spectral channel into one of said fiber_collimator output ports.




                                                                       Atty. Dkt. No. 3564.0lSRElO
                                                                                      Wilde et al.
                                                                       Appl. No. (To Be Assigned)

        3. (Original Patent Claim, Once Amended) The wavelength-separating-routing
apparatus of claim 2 wherein said servo-control assembly comprises a spectral monitor for
monitoring power levels of said spectral channels coupled into said fiber __ collimator output
ports, and a processing unit responsive to said power levels for providing control of said
channel micromirrors.


        4. (Original Patent Claim) Tiie wavelength-separating-routing apparatus of claim 3
wherein said servo-control assembly maintains said power levels at a predetermined value.


        5. (Original Patent Claim, Once Amended) The wavelength-separating-routing
apparatus of claim 1 further comprising an array of collimator-alignment mirrors, in optical
communication with said wavelength-separator and said fiber collimators, for adjusting an
alignment of said multi-wavelength optical signal from said fiber collimator input port a.nd
directing said reflected spectral channels into said fiheLC_QJ_l_im_a:tm output ports.


        6. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 5
wherein each collimator-alignment mirror is rotatable about one axis.


        7. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 5
wherein each collimator-alignment mirror is rotatable about two axes.


        8. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 5
fwiher comprising first and second arrays of imaging lenses, in a telecentric arrangement
with said collimator-alignment mirrors and said fiber collimators.


        9. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 1
v,'herein each channel micromirror is continuously pivotable about one axis.


        10. (Original Patent Claim) The vvavelength-separating-routing apparatus of claim ]
wherein each channel micromirror is pivotable about two axes.




                                                                     Atty. Dkt. No. 3564.0lSRElO
                                                                                   Wilde et al.
                                                                    Appl. No. (To Be Assigned)

        11 (Original Patent Claim) The wavelength-separating-routing apparatus of claim 10
wherein said fiber collimators are arranged in a t\vo-dimensional array.


       12. (Original Patent Claim) Tiie wavelength-separating-routing apparatus of claim l
wherein each channel micromirror is a silicon rnicromachined mirror.


        13. (Original Patent Claim) The wavelength-separating-routing apparatus of claim
wherein said fiber collimators are arranged in a one-dimensional anay


       14. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 1
wherein said beam-focuser comprises a focusing lens having first and second focal points.


       15. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 14
wherein said wavelength-separator and said channel micrnmirrnrs are placed respectively at
said first and second focal points of said focusing lens.


       16. (Original Patent Claim) The wavelength-separating-routing apparatus of claim 1
wherein said beam-focuser comprises an assembly oflenses.


       17. (Original Patent Claim, Once Amended) The wavelen6:rth-separating-routing
apparatus of claim l wherein said wavelength-separator cornprises an element selected from
the group consisting of ruled diffraction gratings, 11ofogrm2hic [[halographic]] diffraction
gratings, echelle gratings, curved diffraction gratings, and dispersing gratings.


       18. (Original Patent Claim) The ·wavelength-separating-routing apparatus of clairn l
further compiising a quarter-wave plate optically interposed betw·een said wavelength-
separator and said channel micromirrors.


        19. (Original Patent Claim Once Amended) The wavelength-separating-routing
apparatus of claim l \Vherein each fiber collimator output port carries a single one of said
spectral channels.


                                                                  Atty. Dkt. No. 3564.0lSRElO
                                                                                    Wilde et al.
                                                                     Appl. No. (To Be Assigned)



       20. (Original Patent Claim, Once Amended) The wavelength-separating-routing
apparatus of claim 19 further comprising one or more optical sensors, optically coupled to
said fiber_collimator output ports.


       21. (Original Patent Claim, Once Amended) A servo-based optical apparatus
compnsmg:
       a) multiple fiber collimators, providing an input port for a multi-wavelength optical
signal and a plurality of output ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber_collimator input port into multiple spectral channels;
       c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots; and
       d) a spatial array of channel nncrnrmrrnrs positioned such that each channel
m1crom1rror rece1ves one of said spectral channels, said channel micromirrors being
individually controllable to reflect said spectral channels into selected ones of said .fibfil
collimator output ports: and
       e) a servo-control assembly, in comrnunication with said channel micromirrors and
said fiber collimator output ports, for maintaining a predetermined coupling of each reflected
spectral channel into one of said fiber collimator output ports.


       22. (Original Patent Claim Once Amended) The servo-based optical apparatus of
claim 21 wherein said servo-control assembly comprises a spectral monitor for monitoring
po,ver levels of said spectral channels coupled into said fiber collimator output ports, and a
processing unit responsive to said power levels for providing control of said channel
m1crom1rrors.


       23. (Original Patent Claim) The servo-based optical apparatus of claim 22 wherein
said sen,o-control assembly maintains said povver levels at a predetermined value.




                                                                    Atty. Dkt. No. 3564.0lSRElO
                                                                                   Wilde et al.
                                                                    Appl. No. (To Be Assigned)

       24. (Original Patent Claim Once Amended) The servo-based optical apparatus of
claim 21 further comprising an array of collimator-alignment mirrors, in optical
communication ,vith said v,'avelength-separator and said fiber collimators, for adjusting an
alignment of said multi-wavelength optical signal from said fiJ2i;:_LQ.Q}Jj_m_atm input port and
directing said reflected spectral channels into said fiber collimator output ports.


       25. (Original Patent Claim) The servo-based optical apparatus of claim 24 further
comprising first and second arrays of imaging lenses, in a telecentric arrangement with said
collimator-alignment mirrors and said fiber collimators.


       26. (Original Patent Claim) The servo-based optical apparatus of claim 24 wherein
each collimator-alignment mirror is rotatable about at least one axis.


       27. (Original Patent Claim) The servo-based optical apparatus of claim 21 wherein
each channel micromirror is continuously pivotable about at least one axis.


       28. (Original Patent Claim) The servo-based optical apparatus of claim 21 wherein
each channel micromirror is a silicon micrornachined mirror.


       29. (Original Patent Claim) The servo-based optical apparatus of claim 21 wherein
said wavelength-separator comprises an element selected from the group consisting of ruled
diffraction gratings, holographic diffraction gratings, echelle gratings, curved diffraction
gratings, and dispersing prisms.


       30. (Original Patent Claim) The servo-based optical apparatus of claim 21 wherein
said beam-focuser comprises one or more lenses.


       31 (Original Patent Claim, Once Arnended) An optical apparatus comprising:
       a) an array of fiber collimators, providing and __ servirn{.as an input port for a multi-
wavelength optical signal and a plurality of output ports;




                                                                   Atty. Dkt. No. 3564.0lSRElO
                                                                                    Wilde et al.
                                                                     Appl. No. (To Be Assigned)

         b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
         c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots;
         d) a spatial array of channel nncrorrurrors positioned such that each channel
rrucrorrurror receives one of said spectral channels, said channel micromirrors being
individually and continuously controllable to reflect said spectral channels into selected ones
of said fiber_collimator outvut ports; and
         e) a one-dimensional array of collimator-alignment nmrors, for adjusting an
alignment of said multi-wavelength optical signal from said fih!::r collimatm: input port and
directing said reflected spectral channels into said fiber_collimator output ports.


         32. (Original Patent Claim, Once Amended) The optical apparatus of claim 31 further
comprising a servo-control assernbly, in communication with said channel micromirrors, said
collimator-alignment mirrors, and said fiber collimator output ports, for providing control of
said channel micromirrors along with said collimator-alignment rnirrors and thereby
maintaining a predetermined coupling of each reflected spectral channel into one of said fiQ~r
collimator output ports.


         33. (Original Patent Claim, Once Amended) The optical apparatus of claim 32
wherein said servo-control assernbly comprises a spectral monitor for monitoring power
levels of said spectral channels coupled into said fiber ___ collimator output ports, and a
processing unit responsive to said power levels for providing control of said channel
micromirrors and said collimator-alignment mirrors.


         34. (Original Patent Claim) The optical apparatus of claim 31 wherein each channel
rnicromirror is continuously pivotable about at least one axis.


         35. (Original Patent Claim) The optical apparatus of claim 31 wherein each
collimator-alignment mirror is rotatable about at least one axis.




                                                                    Atty. Dkt. No. 3564.0lSRElO
                                                                                     Wilde et al.
                                                                      Appl. No. (To Be Assigned)

         36. (Original Patent Claim) The optical apparatus of claim 31 further comprising first
and second arrays of imaging lenses, in a telecentric arrangement with said collimator-
alignment mirrors and said fiber collimators.


         37. (Original Patent Claim, Once Amended) An optical apparatus comprising:
         a) an array of fiber collimators, providing and serving__.<!~ an input port for a multi-
wavelength optical signal and a plurality of output ports;
         b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
         c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots;
         d) a spatial array of channel nncrorrurrors positioned such that each channel
rrucrorrurror receives one of said spectral channels, said channel micromirrors being
individually and continuously controllable to reflect said spectral channels into selected ones
of said fiber collimator outvut ports; and
         e) a two-dimensional array of collimator-alignment nmrors. for adjusting an
alignment of said multi-wavelength optical signal from said fiber collimator input port and
directing said reflected spectral channels into said fib.er collimaJ.QI output ports.


         38. (Original Patent Claim, Once Amended) The optical apparatus of claim 37 further
comprising a servo-control assembly, in communication with said channel micromirrors, and
collimator-alignment mirrors, and said .fiher__.c.o1JjJJ1llJ.QI output ports, for providing control of
said channel micromirrors along with said collimator-alignment rnirrors and thereby
maintaining a predetermined coupling of each reflected spectral channel into one of said fiQ~r
collimator output ports.


         39. (Original Patent Claim, Once Amended) The optical apparatus of claim 38
wherein said servo-control a.ssernbly comprises a spectral monitor for monitoring power
levels of said spectral channels coupled into said fiber ___ collimator output ports, and a
processing unit responsive to said power levels for providing control of said channel
micromirrors and said collimator-alignment mirrors.


                                                                     Atty. Dkt. No. 3564.0lSRElO
                                                                                    Wilde et al.
                                                                     Appl. No. (To Be Assigned)



       40. (Original Patent Claim) The optical apparatus of claim 37 wherein each
collimator-alignment mirror is rotatable about at least one axis.


       41. (Original Patent Claim) The optical apparatus of claim 37 wherein each channel
micromirror is continuously pivotable about at least one axis.


       42. (Original Patent Claim) The optical apparatus of claim 41 ·wherein each channel
micrornirrors is pivotable about two axes, and ,vherein said fiber collimators are arranged in a
two-dimensional array.


       43. (Original Patent Claim) The optical apparatus of claim 37 further comprising first
and second arrays of imaging lenses, in a telecentric arrangement with said collimator-
alignment mirrors and said fiber collimators.


       44. (Reissue Patent Claim, Once Amended) An optical system compnsmg a
wavelength-separating-routing     apparatus,    wherein    said     wavelength-separating-routing
apparatus includes:
       a) an array of fiber collimators, providing and serving as an input port for a multi-
v,-avelength optical signal and a plurality of output ports including a pass-through port and
one or more drop ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
       c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots; and
       d) a spatial array of channel nncrorrurrors positioned such that each channel
micromirror receives one of said spectral channels, said channel micromirrors being pivotal
about rwo axes and being individually and continuously [pivotable] controllable to reflect
[said] corresponding received spectral channels into any selected ones of said fiber collimator
output ports and to control the power of said received spectral channels coupled into said




                                                                    Atty. Dkt. No. 3564.0lSRElO
                                            - 11 -                                Wilde et al.
                                                                   Appl. No. (To Be Assigned)

fibe_L __rn.LliDJatoI output ports, whereby said fiber __ collimator pass-through port receives a
subset of said spectral channels.


       45. (Original Patent Clairn, Once Amended) TI1e optical system of clairn 44 further
comprising a servo-control assembly, in communication with said channel micromirrors and
said fiber collimator output ports, for providing control of said channel micromirrors a.nd
thereby maintaining a predetermined coupling of each reflected spectral channel into one of
said fiber_collimator output ports.


       46. (Original Patent Claim, Once Amended) The optical system of claim 45 wherein
said servo-control assembly comprises a spectral monitor for monitoring power levels of said
spectral channels coupled into said fiber collimator output pmis, and a processing unit
responsive to said power levels for providing control of said channel micromirrors.


       47. (Original Patent Claim, Once Amended) The optical system of claim 44 further
comprising an array of collimator-alignment mirrors, in optical comrmmication with said
wavelength-separator and said fiber co!limators, for adjusting an alignment of said multi-
wavelength optical signal from said fiJ2eL~,dhmatm input port and directing said reflected
spectral channels into said fiber collimator output ports.


       48. (Original Patent Claim) The optical system of clairn 4 7 further comprising first
and second arrays of imaging lenses, in a telecentiic arrangement with said collimator-
alignment mirrors and said fiber collimators.


       49. (Original Patent Clairn) The optical system of claim 47 wherein each collirnator-
alignment mirror is rotatable about at least one axis.


       50. (Original Patent Claim) TI1e optical system of claim 44 wherein each channel
micromirror is pivotable about at least one axis.




                                                                  Atty. Dkt. No. 3564.0lSRElO
                                              - 12 -                                Wilde et al.
                                                                     Appl. No. (To Be Assigned)

          51 (Original Patent Claim) The optical system of claim 44 ·wherein each channel
micrornirror is a silicon micromachined 1nin-or.


          52. (Original Patent Clairn) The optical systern of claim 44 wherein said bearn-focuser
comprises a focusing lens having first and second focal points, and wherein said wavelength-
separator and said channel micromirrors are placed respectively at said first and second focal
points.


          53. (Original Patent Claim) "TI1e optical system of claim 44 \Vherein said wavelength-
separator comprises an element selected from the group consisting of ruled diffraction
gratings, holographic diffraction gratings, echelle gratings, curved diffraction gratings, and
dispersing prisms.


          54. (Original Patent Claim) The optical systern of claim 44 further compnsmg a
quarter-wave plate optically interposed between said wavelength-separator and said channel
nucromurors.


          55. (Original Patent Clairn, Once Amended) TI1e optical system of claim 44 further
comprising an auxiliary wavelength-separating-routing apparatus, including:
          a) multiple amiliary fiber collimators, providing and servmg ____'!.'.~ a plurality of
auxiliary input ports and an exiting port:
          b) an auxiliary wavelength-separator;
          c) an auxiliary beam-focuser; and
          d) a spatial array of auxiliary channel micromirrors:
          wherein said subset of said spectral channels in said fibtr collimaJ.QI pass-through port
and one or more add spectral channels are directed into said fiber collimator auxilimy input
ports, and multiplexed into an output optical signal directed into said fiber collimator exiting
port by ·way of said auxiliary wavelength-separator, said auxiliary beam-focuser and said
auxiliary channel micromirrors.




                                                                    Atty. Dkt. No. 3564.0lSRElO
                                            - 13 -                                  Wilde et al.
                                                                     Appl. No. (To Be Assigned)

         56. (Original Patent Claim) The optical system of claim 55 wherein said auxiliary
channel rnicromirrors are individually pivotable.


         57. (Original Patent Claim) The optical system of claim 55 wherein each auxiliary
         channel micromirror is pivotable continuously about at least one a-xis.


         58. (Original Patent Claim) The optical system of claim 55 wherein each auxilimy
channel micromirror is a silicon micromachined mirror.


         59. (Original Patent Claim) The optical system of claim 55 wherein said auxiliary
wavelength-separator comprises an element selected from the group consisting of ruled
diffraction gratings, holographic diffraction gratings, echelle gratings, curved diffraction
gratings, and dispersing prisms.


         60. (Original Patent Claim, Once Amended) The optical system of claim 55 wherein
said fiber collimator pass-through port constitutes one of said fiber collimator auxiliary input
ports.


         61. (Reissue Patent Claim, Once Amended) A method of performing dynamic
v,'avelength separating and routing, comprising:
         a) receiving a multi-wavelength optical signal from [[an]] a __ fiber __ collimator input
port:
         b) separating said multi-wavelength optical signal into multiple spectral channels;
         c) focusing said spectral chmme!s onto a spatial array of corresponding beam-
deflecting elements, whereby each beam-deflecting element receives one of said spectral
channels; and
         d) dynamically and continuously controlling said beam-deflecting elements[, thereby
directing] in two dimensions to direct said spectral channels into [a plurality] any selected
ones of [[said]] fiber __ collimator output ports and to control the power of the .~pectral
channels coupled into said selected fiber collimator output ports.




                                                                   Atty. Dkt. No. 3564.0lSRElO
                                                 - 14 -                                    Wilde et al.
                                                                            Appl. No. (To Be Assigned)

        62. (Reissue Patent Claim Once Amended) The method of claim 61 further
comprising the step of providing feedback control of said beam-deflecting elements[, thereby
maintaining] to maintazn a predetermining coupling of each spectral channel directed into one
of said fiber_collimator output ports.


        63. (Original Patent Claim, Once Amended) The method of claim 62 further
comprising the step of maintaining power levels of said spectral channels directed into said
fiber_collimator output ports at a predetermining value.


        64. (Original Patent Claim, Once Amended) The method of claim 61 wherein each
spectral channel is directed into a separate fiber collimator output port.


        65. (Original Patent Claim, Once Amended) TI1e method of claim 61 wherein a subset
of said spectral channels is directed into one of said _fi_he_LrnJ1imatm output ports, thereby
providing one or more pass-through spectral channels.


        66. (Original Patent Claim) The method of claim 65 further comprising the step of
multiplexing said pass-through spectral channels with one or rnore add spectral channels, so
as to provide an output optical signal.


        67. (Original Patent Claim) The method of claim 61 wherein said beam-deflecting
elements comprise an an-ay of silicon micromachined mirrors.


        68. (New) The wavelength-separatinrr-routin~ apparatus of claim 1, wherein neither
said __ multi-wavelength __ optical __ signal nor said __ spectral __ channels are __transmitied___through__ a
circulator.


        69 __{New LThe _servo-based__opti cal_apparatus __of claim_2 L wherein _neither _said_multi-
wavelength_optical_sis::nal_nor_said_spectral_channels _are _transmitted _through_ a circulator.




                                                                          Atty. Dkt. No. 3564.0lSRElO
                                                 - 15 -                                     Wilde et al.
                                                                             Appl. No. (To Be Assigned)

        70.(New)The_opJical_apparatus__ of_claim-31._wherein_neither_said_multi-\vavelength
optical signal nor said spectral channels are transmitted throw:zh a circulator.


       71. __(New)__The _optical__apparaius_ of claim_37, __ wherein_ neither _said_mulii-vvavelen_g:th
optical si£nal nor said spectral channels are transmitted through a circulator.


        72. ___ (New)__ The __ optical __system __of _claim_ 44, wherein __ neither __ said __ multi-wavelength
OJ)tical_si;rnal_nor_said spectral_channels_are_transmiited_thromj1_a_circulator.




                                                                           Atty. Dkt. No. 3564.0lSRElO
                                             - 16 -                              Wilde et al.
                                                                  Appl. No. (To Be Assigned)

                                             Remarks
Status oftlte Claims and Support for Added l1aims Under 37 CF.R. § 1.173(c)

       Upon entry of the foregoing amendment, clairns l- 72 are pending in the application,
with claims 1, 21, 31, 37, 44, and 61 being the independent claims. Claims 1-3, 5, 17, 19-22,
24, 31-33, 37-38, 44-47, 55, and 60-65 are sought to be amended. New claims 68-72 are
sought io be added. The amended and added claims are believed io introduce no new matter,
and their entry is respectfully requested.
       Specific support for all amended and new claims is listed below. However, support
for each of these new claims ca.n be found throughout the originally-filed application, ,vhich
issued as U.S. Patent No. 6,625,346 to Wilde er al.




                         3:54-57, 4:7-14, 4:26-27, 5:20-22, 6:54-60, 7:6-11, 11:26-30, 12:45-
    1, 44, and 61
                         48, 13:1-12
    2,32,38,45           4:30-44, 11 :5-57
  3,22,33,39,and
                         11:5-57
          46
  5, 19, 24, and 64      9:34-58
          17             4:15-20
          20             11:65-67, 12:29-36
                         3:54-57, 4:7-14, 4:26-44, 5:20-22, 6:54-60, 7:6-11, 11:5-57, 12:45-48,
         21
                         13:1-12
                         3:54-57, 4:7-14, 4:26-27, 5:20-22, 6:54-60, 7:6-11, 9:34-58, 11:26-30,
      31 and 37
                         12:45-48, 13:l-12
         47              9:34-58, 11 :26-30
                         3:54-57, 4:26-27, 5:20-22, 6:54-60, 7:6-l l, 11:26-30, 12:45-48, 13:1-
          55
                         12, 13:33-39
                         3:54-57, 4:26-27, 5:20-22, 6:54-60, 7:6-11, 11:26-30, 12:45-48, 13:1-
          60
                         12, 13:30-33
         62              11 :21-26
         63              11 :30-34
         65              3:54-57, 4:26-27, 5:20-22, 6:54-60, 12:45-48, 13:1-12
        68-72            3:6-9




       1 Citations   are to RE42,678 as published.


                                                                 Atty. Dkt. No. 3564.0lSRElO
                                             - 17 -                               Wilde et al.
                                                                   Appl. No. (To Be Assigned)

 Status of Co-Pending Proceedings under 37 C.r:R. § 1.178(b)
        This is a reissue application of U.S. Reissue Patent No. RE42,678, which is a reissue
 of U.S. Reissue Patent No. RE39,397, which is a reissue of U.S. Patent No. 6,625,346. 2
        RE42,678 is related to U.S. Reissue Patent No. RE42,368. A reissue application     CU S.
 Appl. No. to be assigned) has been filed for RE42,368.
        The Patent Trial and Appeal Board ("PTAB") issued Final Writ1en Decisions in the
 following inter partes reviews filed against certain claims of RE42,678 and RE42,368.
 Applicant appealed all the PTAB's decisions to the Court of Appeals for the Federal Circuit.
 See Capella Photonics, Inc. v. Cisco Sys., inc. (June 23, 2017) (Nos. 2016-2394, -2395, 2017-
 1105, -1106, -1107, -1108). All the appeals ,vere consolidated into a single appeal, the Court
 affirmed the PT AB, and the Court denied Capella's rehearing request. On June 28, 2018,
 Capella filed a motion with the Supreme Court to extend the July 9, 2018 deadline for filing a
 petition for a Writ of Certiorari by sixty days.



   IPR2014-01276 (RE42,678)
   IPR2015-00726 (RE42,368)
   IPR2015-00727 (RE42,678)
   IPR2015-00731 (RE42,368)
   IPR2015-00739 (RE42,678)
   IPR2015-00816 (RE42,368}-----        Appealed or to be appealed to the Supreme Court
   merged \vith IPR20l 4-01166.
   1PR2015-00894 (RE42,678}-----        Appealed or to be appealed to the Supreme Court
__ merged with IPR20l 4-0 l 276.
   IPR20l 5-0l 958 (RE42,368)-           Appealed or to be appealed to the Supreme Court
   mer0ed with IPR2015-00726.
   IPR2015-01961 (RE42,678)------       Appealed or to be appealed to the Supreme Cowi
 __merged ·with TPR2015-00727.
   TPR2015-01969 (RE42,368)-            Appealed or to be appealed to the Supreme Court
   mer red with 1PR2015-00731.
   IPR2015-01971 (RE42,678}-----        Appealed or to be appealed to the Supreme Court
__ merged with IPR2015-00739.




        2   RE39,397 did not include any claim amendments.


                                                                  Atty. Dkt. No. 3564.0lSRElO
                                                - 18 -                               Wilde et al.
                                                                      Appl. No. (To Be Assigned)

Proper Claim C!onstruction of "Port"

         ln its Final Written Decisions, the PTAB alleged that U.S. Patent No. 6,498,872 to
Bouevitch et al. ("Bouevitch") taught ·'ports" as claimed in RE42,678 because the PTAB
alleged RE42,678 did not disavcJw circulator ports or define "port" to have a specific
meaning. See, e.g., lPR2014-01276, Final Written Decision, Paper 40 at 14-16 (PTAB Feb.
17, 2016). Applicant respectfully disagrees and has appealed the PTAB's allegation to the
Court of Appeals for the Federal Circuit.
         As shcrwn belovv, the ports described in RE42,678 are collimator ports, whereas the
IN, OUT EXPRESS, OUT/DROP, and IN/ADD in Bouevitch are circulator ports.




                                           J--'~l
     C<ll!i!l1al:M B'~;:rtl




 \m:mS~"'"' ps::~               /
                              GRIN Leiis



See Specification, FIG. ID; see also id at 8:41-         See Bouevitch, FIG. 11 (showing GRIN
43 ('"Each output port is provided by a quarter-         lens 90 and circulators 80a and 80b
pitch GRIN lens ... coupled to an optical fiber          coupled io waveguides 99a and 99b)
(see FIG. ID).").



         As explained belovv, the claimed ports should not be construed to encompass
circulator ports, such as the circulator ports in Bouevitch, for at least three reasons.




                                                                     Atty. Dkt. No. 3564.0lSRElO
                                             - 19 -                                 Wilde et al.
                                                                     Appl. No. (To Be Assigned)

        i The Term ''Port in View o[the 5tJecilication

        The '678 Patent unambiguously uses collimator ports, not circulator ports.
        The '678 Patent generally discusses two classes of pmis: input ports and output pmis.
Input ports include add ports and pass-through ports. See, e.g., Specification, 13:31-33 ('"the
pass-through poii 630 and the add ports 660-1 through 660-M constitute the input ports").
Output ports include drop ports and also pass-through pmis. See. e.g., Specification, 5:20-22
('"TI1e output ports of the first WSR-S (or WSR) apparatus include a pass-through port a.nd
one or more drop ports."), 12:46-48 ("a plurality of output ports, including a pm;s-through
port 530 and one or more drop ports 540-1 through 540-N (N ~~l)"')
        The specification of the '678 Patent defines pmis in the "Summary of the Invention'·
to be fiber co!limators that serve as both the input ports and the output ports. According to the
very first sentence in the Summary of the Invention, "ftjhe present invention ... employ[s]
an array of fiber collimators serving as an input port and a plurality of output ports."
Specification, 3:54-57 (emphasis added). TI1e appearance of this definition '•in the 'Summary
of the Invention' section makes it 'more likely' a description of the invention as a whole."
Sevenson Envtl. Servs., Inc. v. Uvtited States, 76 Fed. Cl. 51, 69 (Fed. Cl. 2007) ( citing    c:.R.
Bard, Inc. v. US Surgical C'orp., 388 F.3d 858, 864 (Fed. Cir. 2004)). The fact that the very
first sentence of the Summa.ry of the Invention expressly provides that fiber co!limators are
the physical structure of ports is compelling evidence that the claimed ports must be fiber
collimators. See C'.R. Bard, 388 F.3d at 864 (finding that when the Summary of the lnvention
states that "!t]he implant includes a pleated surface," the "patent requires the 'implant' ... to
have a pleated surface." (citation omitted)).
        Additionally, because the physical structure provided for "port" in the Summary of
the Invention is consistent with the characterization of port in the specification as a ,vhole, '·it
is apparent that the patentee was not merely providing examples of the invention, but rather
that the patentee intended for" the term port to have a fiber collimator physical stmcture. See
Sevenson Evtvtl. Servs., 76 Fed. Cl. at 69. "[The Federal Circuit] has indicated that a
statement in a specification that describes the invention as a whole can support a limiting
construction of a claim term. That is especially true vvhere, as here, other statements a.nd
illustrations in the patent are consistent with the limiting description." Am. Piledriving



                                                                    Atty. Dkt. No. 3564.0lSRElO
                                            - 20 -                                Wilde et al.
                                                                   Appl. No. (To Be Assigned)

Equip., Inc. v. Geoquip, Inc., 637 F.3d 1324, 1334 (Fed Cir. 201 l) (citing C.R. Bard, 388
F.3d at 864).
       The specification as a whole leaves no ambiguity: fiber co!limators serve as the
physical structure of the claimed ports. TI1e specification repeatedly makes this relationship
clear. See. e.g., Specification, 4:26-27 ("The fiber collimators serving as the input and output
ports"), 8:35-36 ("the fiber collimator serving as the output port"), 9:20-21 ("'The fiber
collimators serving as the input and output ports"), 9:62-63 ("the fiber collimators (serving as
the input and outvut ports)"'), 10:29-32 (In FIG. 3, "the one-dimensional fiber collimator
array llO of FlG. 2B is replaced by a two-dimensional array 350 of fiber collimators,
providing for an input-port and a plurality of output ports."), 10:52-53 ("the fiber collimators
that provide for the input and output ports"), 2:44 ("port/fiber"), 8:33-34 (output ports have a
"fiber core"). Thus, ''[t]he specification's use of the word ['port'] leaves no doubt about its
meaning." See PPC Broadband Inc. v. Coming Optical Commc 'ns Rf~ LLC, 815 F.3d 747,
753 (Fed. Cir. 2016).
       Similarly, this characterization of ''port" as a "fiber collimator" is reinforced by the
description of the patent's figures. The specification explains that Figure lA, \Vhich is also
printed on the face of the '678 Patent, depicts an apparatus that includes "an array of fiber
collimators 110, providing an input port 110-J and a plurality of output ports l l 0-2 through
110-N (N~~3)." ('678 Patent, 6:58-60.) In discussing 110-1 through 110-N, the specification
uses the term "port" and its ·'fiber collimator" structure interchangeably. See, e.g.,
Specification, 6:65 ("input port 110-J "), 7:9-10 ("output ports 110-2 through l l 0-N"), 8: J 9-
20 ("output ports 110-2 through 110-N'"), l 0: 14 ("fiber collimators 110-1 through 110-N"),
10:21 (''fiber collimators 110-1 through llO-N"). 3 Thus, both the description of the figure
and the description of the figure's components (110, 110-1 through 110-N) delineate the
physical structure of ''port" as a fiber collimator. An annotated version of Figure l A is
reproduced below.




       3   Figures 2A and 2B also use the 110 and l l 0-1 through l l 0-N nomenclature.


                                                                  Atty. Dkt. No. 3564.0lSRElO
                                           - 21 -                                  Wilde et al.
                                                                    Appl. No. (To Be Assigned)




                                                              r1~~ th(~ r~hysie&~J ~trt1ctt1r~
                                                              c~fthe inrnJt   it~)ti. c~t1t:ptJt




       2. Negative Limitations

       The clairned ports exclude circulator ports because the nevv claims in this application
narrowly define the term "port.'" Several new claims recite a negative limitation. Claims 67 to
72 "wherein neither said multi-wavelength optical signal nor said spectral channels are
transmitted through a circulator." These claim elements must be given patentable weight
because all words in a claim must be considered-including negative limitations. See ln re
Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970) ("'All words in a claim must be considered in
judging the patentabiliiy of that claim against the prior art."); E)c parte Waghray, Appeal No.
20 l l-007825, Appl. No. 11/433,547 (B.P.A I., Sept. l 8, 20 l 2); Ex parte Gilbert, Appeal No.
2000-00174L Appl. No. 08/654,401 ("Albeit a negative limitation, this is still a claim
limitation which must be considered by the examiner when evaluating the prior art which is
applied against the claims.") (B.P.AI., Jul. 31, 2002): hx Parte Deen, Appeal No. 2008-
001005, Appl. No. 11/175,231, p. 7 (BP.A.I, Nov. 26, 2008) ("that when a reference fails to
teach a negative limitation, such limitation cannot be assumed to be inherent to that reference
simply by virtue of its negative nature."). Several nev,' claims recite a negative limitation
excluding circulators, so these claims exclude circulator ports.




                                                                   Atty. Dkt. No. 3564.0lSRElO
                                            - 22 -                                 Wilde et al.
                                                                    Appl. No. (To Be Assigned)

       3. li1ani{est Statement o[Disavowal

       The claimed ports exclude circulator ports because the patent cwmer unequivocally
makes the follm,cving manifest statement of disavm,cval: The meaning of input port, output port,
add port, drop port, and other ports in this reissue application does not encompass a
''circulator port." 4 In the instance of disavowal, the prosecution history can compel departure
from the plain meaning of a claim term Pacing Techs., LLC v. Garmin int'!, Inc., 778 F.3d
1021, 1024 (Fed. Cir. 2015) (citation omitted). With this manifest statement of disavowal,
Applicant has distinguished the ports in both the existing claims and the new claims-added
herein or in future amendments-from circulator ports.
                                        *       *       *
       For at least these three reasons, the claimed "ports" have been differentiated from
circulator ports, such as the circulator ports disclosed in Bouevitch.


U ..\'. Patent No. 6,798,941 to Smith et al is Not Prior Art

       In its Final Written Decisions, the PT AB alleged that U.S. Patent No. 6,798,941 to
Smith et al. ("Smith") vvas prior art. See, e.g., IPR2014-01276, Final Written Decision, Paper
40 at 20-25 (PTAB Feb. 17, 2016). Applicant respectfully disagrees even though the Federal
Circuit affirmed the PTAB.
       For Smith to be prior art, the effective filing date from one of the two following
provisional applications must be relied upon: (1) U.S. Provisional Application No.
60/267,285 ("'285 Provisional") and (2) U.S. Provisional Application No. 60/234,683 (""683
Provisional"). Compare Smith (filed September 20, 2001 ), vvith RE42,678 (priority back to




       4   A circulator could be coupled to (either upstream or downstream from) a claimed
port. See U.S. Application No. 60/277,217, Specification at p. 3 ("Circulators are situated on
all of the physical input/output po1is, allowing for two-way optical propagation."), Drnwings
at FIG. 9; see also IPR.2014-01276, Final Written Decision, Paper 44 at 16 (PTAB Feb. 17,
2016) (citing to disclosure in U.S. Application No. 60/277,217 for written support). But the
claimed ports are unequivocally not circulator ports.


                                                                  Atty. Dkt. No. 3564.0lSRElO
                                               - 23 -                                    Wilde et al.
                                                                          Appl. No. (To Be Assigned)

March 19, 2001) Neither the '285 Provisional nor the '683 Provisional can be relied upon for
an earlier effective filing date.
        Smith is not entitled to benefit from the filing date of the '285 Provisional because
Smith and the '285 Provisional do not share common inventorship. A non-provisional patent
application can only claim priority to a provisional application with common inventorship.
,S'ee 35 U.S.C. §§ 119, 120; see also M.P.E.P. § 211. Here, the inventive entities are entirely
different. Compare Smith (inventors David A. Smith, John E. Golub, and Fariborz Farhan),
vvith '285 Provisional (inventors Steven L Garverick and Michael L Nagy). Smith is
therefore not entitled to benefit from the filing date of the '285 Provisional.
        Smith is also not entitled to benefit from the filing date of the '683 Provisional. Smith
is not entitled io benefit from this filing date because the movable mirror disclosed in the
'683 Provisional was not carried forward into the Smith patent The law has held for at least
thirty-four years that a patent is prior art as of its earliest effective filing date only for subject
matter carried forward from the earliest application. See In re Lund, 376 F.2d 982, 988
(C.C.P.A 1967) ("the continuation-in-part application is entitled to the filing date of the
parent application as to all subject matter carried forward into it from the parent application,
whether for purposes of obtaining a patent or subsequently utilizing the patent disclosure as
evidence io defeat another's right to a patent."). The Federal Circuit has extended this
principle to patents claiming priority    to   provisional applications. See In re Giacomini, 612
F.3d 1380, 1383-84 (Fed. Cir. 2010): Dynamic Drinkvv·are, LLC v. Nat'/ Graphics, inc., 800
F.3d 1375, 1381 (Fed. Cir. 2015) (citing In re ·wertheim, 646 F.2d 527,537 (C.C.P A 1981)).
Here, Smith"s mirror structure is not entitled          to   the priority date of the '683 Provisional
because the mirror disclosed in Smith was not carried forward from the · 683 Provisional.
Rather, the mirror structure was carried fonvard from the '285 Provisional, which Smith
cannot claim benefit As shovvn below, Smith's mirror is from the '285 Provisional-not the
'683 Provisional.




                                                                         Atty. Dkt. No. 3564.0lSRElO
                                                                    - 24 -                                                                       Wilde et al.
                                                                                                                                  Appl. No. (To Be Assigned)



                                                                                           - ~:""'~-•""" . ,.,._ ....,-•· .·-, . . . .-· .. ,- . -~"'-. . .                      _ ,. . --.., __,. -~~-1-.,
  \\
                                .. , ___
                                      262\_, .. •· ,,·····-                           ,(               _!.~--::.:·~            ~$:,x:'t,x:~-...-.~f~;~::"'_·.~. $M~N
                                                                                                                                   :'>/ '                    n
                                                                                                                                                                             :~:-:-
                                                                                                                                                                                                                   \
       \
           .                                     2"l0
                                                                                                                                                                     ,,-►      t'.V:{o:~:OO•X"')

                                                                                                                                                                                                                   i
                                                                                                                                                                                                                       }


                                                                                                                                                                                                                   :.":;
                                                                                ~                                                                                    .- ·: ~-:~~~::;;.\~;,½': /
                                                                                r ~~..~.--:..-xi..<.
                                                                                              -·~-f-
                                                                                                 •·'



                                                              1fS
           15




                                                                               [::>7                   "t\\~:.:~';;.'.J;:;:-:::::;,;:;"
                                                                                     I . .i--,.r, .. ,.. . ......... .i/ . . -                                                /,:.                   .?).


                                                                                     a~~~)'~·                                                                                 ~fl~:::~\
                                                                                                                                                                                 ;-··0;.~'\'-":
                                                                                                                                                                                ~     ,:¢t-..,..;.:❖1:1:...... ;

                                                                                                                                                                                                       '- ..,\,::'
                                                                                           pt:~;»$~~-~::.....,-.:-~'\-~'),:'(°::-.).-.: J')~;:; ~:-!:':•::-.::- ~...'-V,"!
                                                                                                                      ,::i-,_"{.~~~~-1!,.':<,~-~

                                                                                    ~~¥•~.:.. ::: :'!""'>=-~•- ~~-~-..,..; "'1--"-'~»:~!;;K~;\ ~•i •::,'1.-.'.)o":';.~'X:« ~-~~$ ;_-._;.::,JN.X
                                                                                    ~~:·1'>:,:~·-c.:~••:.:..:~: i:,x;:, ~-0:,:.: •X-:<X>;:-.-x, -.:':'\~~❖-'-1;'5:>~




The cell includes a gimbal structure of an                                   It includes a gimbal structure of an outer
outer frame 262 twistably suppmied in a frame l O twistably supported in the support
support structure 264 of the MEMS array                                      structure 12 of the MEMS array through a
through a first pair of torsion beams 266 first pair of torsion bars 14 extending along
extending along and twisting about a minor and twisting about a minor axis and a mim_ff
axis. 111e cell further includes a mirror plate plate                                          16                having                          a            reflective                                    surface
268             having   a   reflective             surface         270 twistably supported by the outer frame 10
twistably supported on the outer fran1e 262 through a second pair of torsion bars 18
through a second pair of torsion beams 272                                   arranged along a major axis perpendicular
arranged along a major axis perpendicular to to the minor axis and tv,'isting thereabout.
the minor axis and twisting thereabout.




                                                                                                                              Atty. Dkt. No. 3564.0lSRElO
                                            - 25 -                                Wilde et al.
                                                                   Appl. No. (To Be Assigned)

       The '683 Provisional vaguely discloses a mirror, but this disclosure was left behind; it
was not carried forward into the Smith patent The '683 Provisional discloses ''a mirror array
with elements that can be rotated in an analog fashion about two orthogonal axes." '683
Provisional, p. 6. This disclosure, however, is entirely different than the disclosure that ended
up in the Smith patent. The mirrors are different because the '683 Provisional has mirrors that
can be rotated in a.n analog fashion v,'hereas Smith's mirror moves in a step-wise digital
fashion. See iPR20l4-01276, Final Written Decision, Paper 40 at 31 (PTAB Feb. 17, 2016)
("Petitioner does not dispute that Smith relies on digital control."). The Smith patent never
talks about a mirror rotated in an analog fashion. Rather, this disclosure '.Vas left behind.
Since Smith cannot rely on the provisional application where Smith's mirror originated (i.e.,
the '285 Provisional), Smith is not entitled to an earlier effective filing date, at least with
respect to a two-axis mirror.
                                        *       *
       Smith is not entitled to the filing date of the '285 Provisional because Srnith a.nd the
'285 Provisional do not share common inventorship. And Smith is not entitled to the filing
date of the '683 Provisional because Smith's mirror structure was not carried forward from
the '683 Provisional. Since Smith is not entitled to an earlier effective filing date, the Office
should not rely on Smith as a prior art reference.




                                                                  Atty. Dkt. No. 3564.0lSRElO
                                            - 26 -                               Wilde et al.
                                                                  Appl. No. (To Be Assigned)

                                          Conclusion
            Prompt and favorable consideration of this Preliminary Amendment is respectfully
requested. Applicant believes the present application is in condition for allovvance. If the
Examiner believes, for any reason, that personal communication will expedite prosecution of
this application, the Examiner is invited to telephone the undersigned at the number provided.

                                       Respectfully submitted,

                                       STERNE, KESSLER, GOLDSTEIN &    Fox P.L.L.C.

                                        /Jason D. Eisenberg/

                                       Robert Greene Sterne, Reg. No. 28,912
                                       Jason D. Eisenberg, Reg. No. 43,447
                                       Tyler J. Dutton, Reg. No. 75,069
                                       Attorneys for Patent Owner
Date:       June 2 9 , 2 018

1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
(202) 3 71-2600

2789304 5




                                                                 Atty. Dkt. No. 3564.0lSRElO
               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re reissue application of:                   Confirmation No.: 3621
Wilde et al.                                    Art Unit: 3992
Appl. No.: 16/023,183 (Reissue of US.
Reissue Patent No. 42,678; Reissued Sept. 6,
2011)                                           Examiner: Deandre M. Hughes
Filed: June 29, 2018                            Atty. Docket: 3564.015REIO
For: Reconfigurable Optical Add-Drop
     lVIultiplexers with Servo Control
     and Dynamic Spectral Power
     Management Capabilities



           Second Preliminary Amendment in a Reissue Application
        Under 37 C.F.R. § 1.173(b), Support for all Changes to the Claims,
                     and Status of Co-Pending Proceedings


Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

Sir:

        In advance of prosecution, Capella Photonics, Inc. ("Applicant") submits the
following amendments and remarks as a Second Preliminary Amendment to supersede and
replace a first file Preliminary Amendment that was made obsolete by a PTAB certificate
issued for this patent.
        It is not believed that extensions of time or fees for net addition of claims are required
beyond those that may otherwise be provided for in documents accompanying this paper.
However, if additional extensions of time are necessary to prevent abandonment of this
application, then such extensions of time are hereby petitioned under 37 C.F.R. § 1.136(a),
and any fees required therefor (including fees for net addition of claims) are hereby
authorized to be charged to our Deposit Account No. 19 0036.
                                          -2-                                   Wilde et al.
                                                                       Appl. No. 16/023, 183

                           Amendment to the Specification
       Please add the following paragraph as the first sentence of the specification pursuant
to 37 C.F.R. § 1.177:


       This is a reissue of U.S. Reissue Patent No. RE42 678 (U.S. App. No. 12/815 930
filed June 15 2010) which is a reissue of U.S. Reissue Patent No. RE39 397 (U.S. App. No.
11/027 586 filed on December 31 2004) which is a reissue of U.S. Patent No. 6 625 346
(U.S. App. No. 09/938 426 filed September 23 2003).




                                                               Atty. Dkt. No. 3564.015REIO
                                                 -3-                                 Wilde et al.
                                                                            Appl. No. 16/023, 183

                                 Amendments to the Claims
        The claim identifiers below, or lack thereof, conform to the rules for reissue
amendments of previously reissued patents set forth in 37 C.F.R. §§ I.I 73(b)(2), (c), (d), and
(e). See M.P.E.P. §§ 1411 and 1453 (II), (IV), (V), and (VI). The listing of claims will replace
all prior versions and listings of the claims.


        The listing of claims will replace all prior versions and listings of the claims.


        1. A 1.va:velength separating routing apparatus, eomprising:
        a) multiple fiber eollimators, pro;'iEling an input port for a multi v,zayelength optieal
signal anEl a plurality of output ports;
        b) a 1.vavelength separator, for separating saiEl multi v1avelength optieal signal from
saiEl input port into multiple speetral ehannels;
        e) a beam foeuser, for foeusing saiEl speetrnl ehannels into eorresponEling speetrnl
spots; anEl
        El) a spatial array of ehannel mwromlfrors positioneEl sueh that eaeh ehannel
mieromirror reeeives one of saiEl speetral ehannels, saiEl ehannel mieromirrors being pi'/eta!
aheut twe €Bf-es GH16! heicJ'lg inEli¥iElually anEl eontinuously eontrollable to retleet [saiEl]
e&HespeHGbt'lg Feeei·,1ed speetral ehannels into any seleeteEl ones of saiEl output ports GH16! te
eentr-e! the pewer ofsaid reeeived speetr-al dwnnels eei,p!ed inte said eutputperts.


        2. The vtavelength separating routing apparatus of elaim 1 forther eompns1ng a
sefYO eontrol assembly, in eommunieation vtith saiEl ehannel mieromirrors anEl saiEl output
ports, for proviEling eontrol of saiEl ehannel mieromirrors anEl thereby maintaining a
preEletermineEl eoupling of eaeh refleeteEl speetrnl ehannel into one of saiEl output ports.


        3. The vtavelength separating routing apparatus of elaim 2 vkerein saiEl servo eontrol
assembly eomprises a speetral monitor for monitoring power levels of saiEl speetral ehannels
eoupleEl into saiEl output ports, anEl a proeessing unit responsive to saiEl power levels for
proviEling eontrol of saiEl ehannel mieromirrors.



                                                                   Atty. Dkt. No. 3564.0ISREIO
                                                -4-                                        Wilde et al.
                                                                                  Appl. No. 16/023, 183



        4. The 1.vaveleflgth sepafatiflg routiflg B:f')paFatus of elaim 3 vthernifl saiEl seFvo eofltrol
assembly maifltaifls saiEl povi'eF levels at a prnEleteffflifleEl value.


        5. The v1aveleflgth sepafatiflg Foutiflg appMatus of elaim 1 fortheF eompns1fl:g afl:
array of eoUimatoF aligflmeflt mirroFs, ifl optieal eommuflieatiofl v,ii.th saiEl 'NaveleHgtH:
sepaFatoF afl:El saiEl fibeF eoUimatoFS, foF adjustiflg     afl   aligflmeflt of saiEl multi •.vaveleflgth
optieal sigflal from saiEl iHput port afl:El Elirnetiflg saiEl rnfleeteEl speetrnl ehaflflels iflto saiEl
output ports.


        €i. The wavelmgth sepaFatiflg rnutiflg apparntus of elaim 5 whernifl each coUimatoF

aligflmeflt mirroF is rotatable about ofle rucis.


        7. The v1aveleHgth sepaFatiflg rnutiflg B:f')paFatus of elaim 5 vihernifl eaeh eoUimatoF
aligflmeflt mirroF is rntatable about two ruces.


        8. The v.-aveleflgth separatiflg rnutiflg appMatus of claim 5 furtheF compnsrng fiFSt
afl:El seeofl:El arrays of imagiflg leflses, ifl a teleeefltFie arraflgemeflt v1ith saiEl eoUimatoF
aligflmeflt mirroFS afl:El saiEl fibeF eoUimatoFS.


        9. The •.vaveleHgtH: sepafatiflg rnutiflg appMatus of claim 1 vthernifl each chaHflel
mieFomirroF is eoRtiRuously pivotable about oRe aJEis.


        10. The waveleRgtH: separntiflg routiflg appMatus of claim 1 wherniR each chaRflel
micrnmiFFOF is pivotable about t>.vo axes.


        11. The vi'a:YeleRgtH: sepafatiflg routiflg appMatus of elaim 10 wherniR saiEl fibeF
coUimatoFS am arraHgeEl ifl a two ElimeRsi oflal array.


        12. The v1aveleflgth sepaFatiflg routiflg appMatus of elaim 1 vlherniR eaeh ehaflflel
mieFomirroF is a silieofl: mieFomaehiReEl mirroF.


                                                                           Atty. Dkt. No. 3564.0lSREIO
                                               -5-                                       Wilde et al.
                                                                                Appl. No. 16/023, 183



          13. The v;aveleHgth se13affttiHg reutiHg 8:f!f')aratus ef elaim 1 v;hereiH said fie er
eellimaters are arraHged iH a eHe dimeHsieHal array.


          14. The v;aveleHgth se13aratiHg reutiHg a1313aratus ef elaim 1 whereiH said eeam
feeuser eem13rises a fueusiHg leHs haviHg first aH:d seeeHd fueal 13eiHts.


          15.   The v;aveleHgth se13aratiHg reutiHg      a1313aratus    ef el aim   14   .vhereiH said
                                                                                         1



v;,zaveleHgth se13arater aHd said ehaH:H:el mieremirrers are 13laeed res13eetively at said first aHd
seeeHd foeal 13eiHts ef said fueusiHg leHs.


          16. The ',NaveleHgth se13aratiHg reutiHg a1313aratus ef elaim 1 whereiH said eeam
fueuser eem13rises aH assemely ef leHses.


          17. The 1.vaveleHgth se13aratiHg reutiHg a1313aratus ef elaim 1 v,-hereiH said waveleHgth
se13arater eem13rises aH elemeHt seleeted frem the greu13 eeHsistiHg ef ruled diffraetieH
gratiHgs, halegra13hie diffraetieH: gratiHgs, eehelle gratiHgs, eurved diffraetieH: gratiHgs, aH:d
dis13ersiHg gratiHgs.


          18. The waveleHgth se13aratiHg reutiHg a1313aratus ef elaim 1 further eem13nsrng a
quarter •.vave 13late e13tieally iHter13esed eetweeH said 1.vaveleHgth se13arater aH:d said ehaHHel
ffil ereffilffeFS.


          19. The •.vaveleHgth se13aratiHg reutiHg 8:f!f')aratus ef elaim 1 whereiH eaeh eut13ut 13ert
earries a siHgle eHe ef said s13eetral ehaH:Hels.


         20. The waveleHgth se13aratiHg reutiHg a1313aratus ef elaim 19 further eem13risiHg eHe
er mere e13tieal seHsers, e13tieally eeu13led te said eut13ut 13erts.


         21. A ser;e 13ased e13tieal a1313aratus eem13risiHg:




                                                                        Atty. Dkt. No. 3564.0lSREIO
                                                   -6-                                        Wilde et al.
                                                                                     Appl. No. 16/023, 183

         a) multi13le fiber eeHima-ters, J3f0'.'iEliag aH ia13ut 13ert for a multi v,zayeleagth e13tieal
sigaal aaEl a 13lurnlity ef eutj"Jut 13erts;
         b) a 1.vaveleagth se13ara-ter, for se13ara-tiag saiEl multi v1aveleagth e13tieal sigaal frem
saiEl ia13ut 13ert iate multi13le s13eetral ehaaaels;
         e) a beam foeuser, fer feeusiag saiEl s13eetrnl ehaaaels iate eerres13eaEliag s13eetrnl
s13ets; aaEl
         El) a s13a-tial array ef ehaaael m1erem1rrers 13esitieaeEl sueh that eaeh ehaaael
m1eremIFrer reeewes eae ef saiEl s13eetral ehaaaels, saiEl ehaaael mieremirrers beiag
iaEliviElually eeatrellable te refleet saiEl s13eetral ehaaaels iHte seleeteEl eaes ef saiEl eut13ut
13erts; aaEl
         e) a serve eeatrel assembly, ia eemmuaieatieH 1.vith saiEl ehaaael mieremirrers aaEl
saiEl eu-t13ut 13erts, fer maiataiaiag a 13reEletermiaeEl eeu13liag ef eaeh refleeteEl s13eetral ehaaael
iate eae ef saiEl eut13ut 13erts.


         22. The serve baseEl e13tieal a1313aratus ef elaim 21 •.vhereiH saiEl serve eeatrel
assembly eem13rises a s13eetral meaiter fer meaiteriag 13evter levels ef saiEl s13eetral ehaaaels
eeu13leEl iate saiEl eut13ut 13erts, aaEl a 13reeessiag uait res13easive te saiEl 13ewer levels fer
13reviEliag eeHtrel ef saiEl ehaaael mieremirrers.


         23. The serve baseEl e13tieal a1313aratus ef elaim 22 •.vhereiH saiEl serve eeHtrel
assembly maiataias saiEl 13ewer levels at a 13reEletefHliHeEl value.


         24. The seffe baseEl e13tieal a1313ara-tus ef elaim 21 farther eem13risiag                  aH   array ef
eellimater aligameat mirrers, ia e13tieal eemmuaieatieH with saiEl •.vaveleagth se13ara-ter aaEl
saiEl fiber eellima-ters, fer adjustiag   aH   aligameat ef saiEl multi v1aveleagth e13tieal sigaal frem
saiEl ia13ut 13ert aaEl Elireetiag saiEl refleeteEl s13eetral ehaaaels iate saiEl eu-t13ut 13erts.


         25. The serve baseEl e13tieal a1313aratus ef el aim 24 further eem13risiag first aaEl seeeaEl
arrays ef imagiag leases, ia a teleeeatrie arraagemeat with saiEl eellima-ter aligameat mirrers
aaEl saiEl fiber eellimaters.




                                                                            Atty. Dkt. No. 3564.0lSREIO
                                                 -7-                                     Wilde et al.
                                                                                Appl. No. 16/023, 183

           2€i. The seryo eased optieal appara-tlis of elaim 24 v,rhereiB eaeh eollimator aligBmeH:t
mirror is rotataele aeout at least oH:e aJds.


           27. The servo eased optieal appara-tHs of elaim 21 •.vhereiB eaeh ehaBBel mieromirror
is eoH:tiBuously pivotaele aeout at least oH:e aJ~is.


           28. The servo eased optieal apparatus of elaim 21 •.vhereiB eaeh ehaBBel mieromirror
is a silieon mieromaehined mirror.


           29. The seryo eased optieal appara-tlis of elaim 21 v,hereiB said v,a-veleBgth separator
eomprises an element seleeted from the group eonsisting of ruled diffraetion gratings,
hologrnphie diffraetion gratings, eehelle gratings, eurved diffraction gratings, and dispersing
pnsms.


           30. The servo eased optieal apparatus of elaim 21 1.vherein said eea-m foeuser
eomprises one or more lenses.


           31. AB optieal appara-tlis eomprisiBg:
           a) aH: array of fie er eollimators, pro:vidiBg a-n iBput port for a multi .vaveleBgth optieal
                                                                                   1




signal a-ad a plurality of output ports;
           13) a 1.vavelength separator, for separating said multi 1.vavelengili optieal signal from
said iBput port iBto multiple speetral ehaH:Bels;
           e) a eeam feeuser, for foeusiBg said speetrnl ehaBBels iBto eorrespoBdiBg speetral
5f}et5;-

           d) a spatial array of ehannel m10rom1rrors positioned sueh that eaeh eha-nnel
m1erom1rror reeewes oH:e of said speetral ehaBBels, said ehaBnel mieromirrors eeiBg
iBdividually aH:d eoBtiH:Uously eoBtrollaele to refleet said speetral ehaBBels iBto selected oBes
of said output ports; a-ad
           e) a one dimensional array of eollimator alignment mirrors, for adjusting an
aligBmeH:t of said multi waveleBgili optieal sigBal from said iBput port aH:d direetiH:g said
reflected speetral eha-nBels iBto said output ports.


                                                                       Atty. Dkt. No. 3564.0lSREIO
                                                    - 8-                                   Wilde et al.
                                                                                  Appl. No. 16/023, 183



          32. The ef')tieal Of')J'laratus ef elaim 31 further eemf')risiHg a serye eeHtrel assemely, iH
eemmuHieatieH ,.vith said ehaHHel mieremirrers, said eellimater aligHmeHt mirrers, aHd said
eutf')ut f')erts, for J'lf0'ridiHg eeHtrel ef said ehaHHel mieremirrers aleHg 'Nith said eellimater
aligHmeH-t mirrers aHd thereey maiHtaiHiHg a f')redeterFH:iHed eeuf')liHg ef eaeh refleeted
Sf')eetral ehaHHel iHte eHe ef said eutf')ut f')erts.


          33. The ef')tieal a1313aratus ef elaim 32 v,hereiH said serve eeHtrel assemely eem13rises
a Sf')eetrnl meHiter for meHiteriHg f'l0'.ver levels ef said Sf')eetral ehaHHels eeuf')led iHte said
eutf')ut f')erts, aHd a f')reeessiHg uHit resf')eHsive te said f')ewer lea,rels fer J'lf0',ridiHg eeHtrel ef
said ehaHHel mieremirrers aHd said eellimater aligHmeHt mirrers.


          3 4. The ef')tieal af')f')affittts ef elaim 31 whereiH eaeh ehaHHel mwrem1rrer 1s
eeHtiHueusly f')ivetaele aeeut at least eHe aJEis.


          3 5. The 013tieal Of')J3aratus ef elaim 31 v,rhereiH eaeh eellimater aligHmeHt mirrer is
retataele aeeut at least eHe aJcis.


          3€i. The ef')tieal af')f')aratus ef elaim 31 further eemf')risiHg first aHd seeeHd arra>JS ef
imagiHg leHses, iH a teleeeHtrie arraHgemeH-t with said eellimater aligHmeHt mirrers aHd said
fieer eellimaters.


          37. AH ef')tieal af')f')aratus eemf')risiHg:
          a) aH array ef fie er eellimaters, 13revidiHg aH iH13ut 13ert for a multi waveleHgth 013tieal
sigHal aHd a 13lurnlity ef eut)3ut 13erts;
          13) a ViEtveleHgth sef')arater, fer sef')aratiHg said multi waveleHgth ef')tieal sigHal frem
said iHJ')Ut f')Srt iHte multif')le Sf')eetral ehaHHels;
          e) a eeam foeuser, for foeusiHg said s13eetrnl ehaHHels iHte eerres130HdiHg s13eetral
spets;-
          d) a Sf')atial arra)' ef ehaHHel mwrem1rrers f')esitieHed sueh that eaeh ehaHHel
m1erem1rrer reee1¥es eHe ef said Sf')eetral ehaHHels, said ehaHHel mieremirrers eeiHg


                                                                         Atty. Dkt. No. 3564.0lSREIO
                                              -9-                                      Wilde et al.
                                                                              Appl. No. 16/023, 183

iRdi:viElually aREl eeRtiRUeusly eeRtrellat'lle te refleet saiEl speetral ehaRRels iRte seleeteEl eRes
ef saiEl eutput perts; aaEl
        e) a tv10 Elimeasieaal array ef eellimater aligameat m1rrers, fer adjustiag aa
aligameat ef saiEl multi 1.:vaveleRgth eptieal sigaal frem saiEl iaput pert aRd Elireetiag saiEl
refleeteEl speetral ehaaaels iate saiEl eutput perts.


        38. The eptieal apparatus ef elaim 37 further eemprisiag a serve eeRtrel assembly, ia
eemmuaieatiea vfith said ehaaRel mieremirrers, aREl eellimater aligRmeat mirrers, aRd saiEl
eutput perts, fer prnvidiRg eeatrel ef saiEl ehaRael mieremirrers aleRg with saiEl eellimater
aligameRt mirrers aaEl thereby maiRtaiRiag a preEletermiaeEl eeupliag ef eaeh refleeteEl
speetral ehaaRel iate eae ef saiEl eutput perts.


        39. The eptieal apparatus ef elaim 38 •.:vhereia saiEl serve eeRtrel assembly eemprises
a speetrnl meaiter fer meaiteriag p01Ner le¥els ef saia speetral ehaRRels eeuplea iate saiEl
eutput perts, aaa a preeessiag uait respeRsive te saia pmver le:vels for previaiag eeRtrel ef
saiEl ehaaRel mieremirrers aaEl saiEl eellimater aligameat mirrers.


        40. The eptieal apparatus ef elaim 37 vthereiR eaeh eellimater aligameat mirrer is
retatat'lle abeut at least eae EBTis.


        41. The eptieal apparatus ef elaim 37 whereiR eaeh ehaaael mierem1rrer 1s
eeRtiRUeusly pivetat'lle abeut at least eae aJEis.


        42. The eptieal apparatus ef elaim 41 1.vhereiR eaeh ehaaRel mieremirrers is pivetable
at'leut twe B:J,es, aREl vthereia saia fiber eellimaters are arraageEl iR a twe Elimeasieaal array.


        43. The eptieal apparatl::ts ef elaim 37 forther eemprisiRg first aaa seeeREl arrays ef
imagiag leases, ia a teleeeatrie arraRgemeRt vrith saiEl eellimater aligameat mirrers aREl saiEl
fiber eellimaters.




                                                                     Atty. Dkt. No. 3564.OlSREIO
                                                 - 10 -                                   Wilde et al.
                                                                                 Appl. No. 16/023, 183

           4 4. An 013tieal system eem13rising a 1.vavelength se13a-rating Feuting a13138:ffitus, vtheFein
saia wavelength se13aFating rnuting a1313aFatus ineluaes:
           a) an aFFay ef fibeF eellimateFs, 13rnviaing an in13ut 130rt foF a multi wavelength 013tieal
signal ana a 13lurnlity ef 0ut13ut 130rts ineluaing a 13ass thrnugh 130rt ana ene eF meFe arn13
j36rtS;-

           b) a v,rEwelength se13a-rat0F, foF se13aFating saia multi wavelength 013tieal signal frem
saia in13ut 130rt inte multi13le s13eetrnl ehannels;
           e) a beam foeuseF, foF foeusing saia s13eetrnl ehannels inte e0FFes130naing s13eetrnl
s130ts; ana
           a) a s13atial array ef ehannel m1ernm1FF0Fs 130sitienea sueh that eaeh ehannel
miernmiFFeF Feeeives ene ef saia s13eetral ehannels, saia ehannel miernmirrern being pivet-a!
aheut twe €Efes mtd being inaividually ana eentinueusly [13ivetable] eentre!lahk te rnfleet
[saia] eewff-spendi}'Jg reeeived s13eetrnl ehannels inte GH1J' seleetea enes ef saia 0ut13ut 130rts
GH:zd te eeHtFel t,¼e pewa ef said Feeeived -speetFEJl e,kJGHuwls eeupl€d i:}'J;te said mttput peFts,

wheFeby saia 13ass thrnugh 130rt rneeives a subset ef saia s13eetrnl ehannels.


           45. The 013tieal system ef elaim 4 4 fuFtheF eem13Fising a seFve eentrnl assembly, in
eemmunieatien vtith saia ehannel miernmirreFS ana saia 0ut13ut 130rts, foF )3F0Viaing eentrnl ef
saia ehannel miernmiFFGFs ana thernby maintaining a J3Feaeteffflinea eeu13ling ef eaeh
Fefleetea s13eetrnl ehannel inte ene ef saia 0ut13ut 130rts.


           4e. The 013tieal s;rstem ef elaim 45 vlhernin saia sePw eentrnl assembl;r eem13rises a
s13eetFal meniteF foF menitering 1301,NeF levels ef saia s13eetFal ehannels eeu13lea inte saia
0ut13ut 130rts, ana a 13rneessing unit Fes130nsive te saia 130weF le:vels foF 13rnviaing eentrnl ef
saia ehannel miernmiFFeFs.


           47. The 013tieal system ef elaim 4 4 furtheF eem13ns1ng an array ef eellimateF
alignment miFFeFS, in 013tieal eemmunieatien with saia wavelength se13aFat0F ana saia fibeF
eellimatern, foF adjusting an alignment ef saia multi 1.vavelength 013tieal signal frem saia
in13ut )30rt ana aiFeeting saia rnfleetea s13eetral ehannels inte saia 0ut13ut 130rts.




                                                                         Atty. Dkt. No. 3564.0lSREIO
                                                 - 11 -                                  Wilde et al.
                                                                                Appl. No. 16/023, 183

         48. The optieal system of elaim 47 further eomprisiHg first aHa seeoHa arrays of
imagi0g leHses, iH a teleeeHtrie arraH-gemeHt 'Nita saia eollimator aligHmeHt mirrors a0a saia
fiber eollimators.


         49. The optieal system of elaim 47 v,rhereiH eaeh eollimator alig0meHt mirror 1s
rotatable asot:1t at least oHe a,;cis.


         50. The optieal system of elaim 4 4 1.vhereiH eaeh ehaHHel mieromirror is pivotaele
abot:1t at least oHe reds.


         51. The optieal system of elaim 4 4 vthereiH eaeh ehaHHel mieromirror is a silieoH
mieromaehiHea mirror.


         52. The optieal system of elaim 4 4 1.:vhereiH saia seam foet:1ser eomprises a foet:1siHg
leHs haviHg first aHd seeoHd foeal poi0ts, aHd v.1:i:ereiH said waveleHgth separator aHd said
ehaHHel mieromirrors are plaeed respeetively at said first aHd seeoHd foeal poiHts.


         53. The optieal system of elaim 4 4 Vv'hereiH saia wa:YeleHgth separator eomprises aH
elemeHt seleetea from the grot:1p eoHsistiHg of rulea aiffraetioH gratiHgs, holographie
diffraetioH gratiHgs, eehelle grati0gs, eurved diffraetioH gratings, aHd dispersing prisms.


         5 4. The optieal s;rstem of elaim 4 4 further eomprisiHg a EJ:t:1arter wave plate optieally
interposed setweeH saia ,.vavelength separator and said ehannel mieromirrors.


         55. The optieal system of elaim 44 further eompnsmg aH amdliary waveleHgth
separating rot:1ting apparatt:ls, i0elt:1aing:
        a) fHt:lltiple B:tBciliary fiser eollimators, providi0g a plt:1rality of B:tBEiliary inpt:1t ports
and aH ffiEitiHg port;
        e) an amciliary waveleHgth separator;
         e) an arndliary seam foet:1ser; aHa
        a) a spatial array of at:1~ciliary eha0nel mieromirrors;


                                                                        Atty. Dkt. No. 3564.0lSREIO
                                               - 12 -                                   Wilde et al.
                                                                               Appl. No. 16/023, 183

          vrhereiH said subset ef said Sf!eetral ehaHHels iH said 13ass threugh f)ert aHd eHe er
mere add s13eetral ehaHHels a-re direeted iHte said auJcilia-ry i013ut f)erts, aHd multi13leRed iHte
aH eutf)ut e13tieal sig0al direeted iHte said eJdtiHg 13ert by way ef said amdliary wavele0gth
se13arater, said auJdlia-ry beam foeuser aHd said auxiliary ehaHHel mieremirrers.


          5€i. The ef)tieal system ef elaim 55 v,i:hereiH said auJEiliary ehaHHel mieremirrers a-re
i0dividually f!ivetable.


          57. The 013tieal system of elaim 55 0tflereiR eaeh atutiliary eflaBHel mieromirror is
                                                   1




          13ivetable eeHtiHueusly abeut at least eHe aJ(is.


          58. The e13tieal system ef elaim 55 ,.vhereiH eaeh 8:UJ(ilia-ry ehaHHel mieremirrer is a
silieeH mieremaehi0ed mirrer.


          59. The e13tieal system ef elaim 55 v,rhereiH said auJdliary wavele0gth se13arater
eem13rises aH elemeHt seleeted frem the greu13 ee0sisti0g ef ruled diffraetieH grati0gs,
helegrn13hie diffraetieH grnti0gs, eehelle grnti0gs, eurved diffraetieH grati0gs, aHd disf!ersiHg
J3HSmS.




          €i0. The e13tieal system ef elaim 55 1.vhereiH said 13ass threugh 13ert eeHstitutes eHe ef
said 8:UJ(ilia-ry i013ut 13erts.


          el. A methed eff)erformi0g dy0amie v,ra:vele0gth se13a-rati0g aHd reuti0g, eem13risi0g:
          a) reeeiviHg a multi viavele0gth ef)tieal sig0al frem aH i013ut 13ert;
          b) se13a-rating said multi wavele0gth e13tieal sig0al iHte multi13le s13eetral ehaHHels;
          e) foeusiHg said s13eetral ehaHHels eHte a s13atial array ef eerresf!eHdiHg beam
defleetiHg elemeHts, v.rhereby eaeh beam defleetiHg elemeHt reeeives eHe ef said Sf!eetral
ehaHHel s; aHd
          d) dy0amieally aHd eeHtiffileusly ee0trelli0g said beam defleetiHg elemeHts[, thereby
direeti0g] in twe tii»lensieHs k3 direet said s13eetrnl ehaHHels iHte [a 13lurnlity]     €1:l'lj,'   seleeted




                                                                       Atty. Dkt. No. 3564.0lSREIO
                                                       - 13 -                                         Wilde et al.
                                                                                             Appl. No. 16/023, 183

et'le:S ef :S6lid 01::ttfH:tt 13 erts ffl'l:d le eentrel t./cw pew er of tl-1e speetffll d'lam'lels ee'ttpled it'lle :S6lid
:Seleeted eMtput peFts.


         62. The methed ef claim 61 further eem13risiRg the ste13 ef 13re•1idiRg feedback ceRtrel
ef said beam detlectiRg elemeRts[, thereby maiRtaiRiRg] te ,,naintait'I: a 13redetermiRiRg
ceu13liRg ef each s13ectral chaRael direetea iRte eRe ef saia 0ut13ut 130rts.


         63. The methed ef claim 62 further cem13risiRg the ste13 ef maiRtaiRiRg 13m;rnr levels
ef said s13ectral chaRaels airected iRte said 0ut13ut 130rts at a 13redetermiRiRg Yalue.


         64. The methea ef claim 61 v,hereia each s13ectral chaRRel is airectea iRte a separate
eutput pert.


         65. The methed ef claim 61 vvrhereiR a subset ef said s13ectral chaRRels is directea iRte
eRe ef saia eutput perts, thereby previaiag eRe er mere pass threugh spectral chaaRels.


         00. The methea ef claim 65 further cemprisiRg the step ef multipleKiRg said pass

threugh s13ectral chaaRels vtith eRe er mere ada s13ectral chaRRels, se as te 13roviae aR 0ut13ut
013tical sigRal.


         67. The methed ef claim 61 vmereiR saia beam detlectiRg elemeats cemprise aa array
ef siliceR micremachiRed mirrers.


         68. (New) A wavelength-separating-routing apparatus compnsmg:
         a) multiple fiber collimators providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports·
         b) a wavelength-separator for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels·
         c) a beam-focuser for focusing said spectral channels into corresponding spectral
spots· and




                                                                                   Atty. Dkt. No. 3564.0lSREIO
                                            - 14 -                               Wilde et al.
                                                                        Appl. No. 16/023, 183

         d) a spatial array of channel m1crom1rrors positioned such that each channel
micromirror receives one of said spectral channels said channel micromirrors being pivotal
about two axes and being individually and continuously controllable to reflect corresponding
received spectral channels into any selected ones of said fiber collimator output ports and to
control the power of said received spectral channels coupled into said fiber collimator output
ports.


         69.   <New) The wavelength-separating-routing apparatus of claim 73           further
comprising a servo-control assembly in communication with said channel micromirrors and
said fiber collimator output ports for providing control of said channel micromirrors and
thereby maintaining a predetermined coupling of each reflected spectral channel into one of
said fiber collimator output ports.


         70. <New) The wavelength-separating-routing apparatus of claim 74 wherein said
servo-control assembly comprises a spectral monitor for monitoring power levels of said
spectral channels coupled into said fiber collimator output ports and a processing unit
responsive to said power levels for providing control of said channel micromirrors.


         71. (New) The wavelength-separating-routing apparatus of claim 75 wherein said
servo-control assembly maintains said power levels at a predetermined value.


         72.   <New) The wavelength-separating-routing apparatus of claim 73           further
compnsmg an array of collimator-alignment mirrors in optical communication with said
wavelength-separator and said fiber collimators for adjusting an alignment of said multi-
wavelength optical signal from said fiber collimator input port and directing said reflected
spectral channels into said fiber collimator output ports.


         73. (New) The wavelength-separating-routing apparatus of claim 77 wherein each
collimator-alignment mirror is rotatable about one axis.




                                                                Atty. Dkt. No. 3564.0lSREIO
                                             - 15 -                             Wilde et al.
                                                                       Appl. No. 16/023, 183

       74. (New) The wavelength-separating-routing apparatus of claim 77 wherein each
collimator-alignment mirror is rotatable about two axes.


       75.   (New) The wavelength-separating-routing apparatus of claim 77 further


collimator-alignment mirrors and said fiber collimators.


       76. (New) The wavelength-separating-routing apparatus of claim 73 wherein each
channel micromirror is continuously pivotable about one axis.


       77. (New) The wavelength-separating-routing apparatus of claim 73 wherein each
channel micromirror is pivotable about two axes.


       78. (New) The wavelength-separating-routing apparatus of claim 82 wherein said
fiber collimators are arranged in a two-dimensional array.


       79. (New) The wavelength-separating-routing apparatus of claim 73 wherein each
channel micromirror is a silicon micromachined mirror.


       80. (New) The wavelength-separating-routing apparatus of claim 73 wherein said
fiber collimators are arranged in a one-dimensional array.


       81. (New) The wavelength-separating-routing apparatus of claim 73 wherein said
beam-focuser comprises a focusing lens having first and second focal points.


       82. (New) The wavelength-separating-routing apparatus of claim 86 wherein said
wavelength-separator and said channel micromirrors are placed respectively at said first and
second focal points of said focusing lens.


       83. (New) The wavelength-separating-routing apparatus of claim 73 wherein said
beam-focuser comprises an assembly of lenses.


                                                                Atty. Dkt. No. 3564.015REIO
                                            - 16 -                                  Wilde et al.
                                                                           Appl. No. 16/023, 183



         84. (New) The wavelength-separating-routing apparatus of claim 73 wherein said
wavelength-separator comprises an element selected from the group consisting of ruled
diffraction gratings holographic diffraction gratings echelle gratings curved diffraction
gratings and dispersing gratings.


         85.   (New) The wavelength-separating-routing apparatus of claim 73 further
comprising a quarter-wave plate optically intemosed between said wavelength-separator and
said channel micromirrors.


         86. (New) The wavelength-separating-routing apparatus of claim 73 wherein each
fiber collimator output port carries a single one of said spectral channels.


         87.   (New) The wavelength-separating-routing apparatus of claim 91             further
compnsmg one or more optical sensors optically coupled to said fiber collimator output
ports.


         88. (New) A servo-based optical apparatus comprising:
         a) multiple fiber collimators providing an input port for a multi-wavelength optical
signal and a plurality of output ports·
         b) a wavelength-separator for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels·
         c) a beam-focuser for focusing said spectral channels into corresponding spectral
spots· and
         d) a spatial array of channel m1crom1rrors positioned such that each channel
m1crom1rror receives one of said spectral channels           said channel micromirrors being
individually controllable to reflect said spectral channels into selected ones of said fiber
collimator output ports· and
         e) a servo-control assembly in communication with said channel micromirrors and
said fiber collimator output ports for maintaining a predetermined coupling of each reflected
spectral channel into one of said fiber collimator output ports.


                                                                    Atty. Dkt. No. 3564.0lSREIO
                                            - 17 -                               Wilde et al.
                                                                        Appl. No. 16/023, 183



       89. (New) The servo-based optical apparatus of claim 93 wherein said servo-control
assembly comprises a spectral monitor for monitoring power levels of said spectral channels
coupled into said fiber collimator output ports and a processing unit responsive to said power
levels for providing control of said channel micromirrors.


       90. (New) The servo-based optical apparatus of claim 94 wherein said servo-control
assembly maintains said power levels at a predetermined value.


       91. (New) The servo-based optical apparatus of claim 93 further comprising an array
of collimator-alignment mirrors in optical communication with said wavelength-separator
and said fiber collimators for adjusting an alignment of said multi-wavelength optical signal
from said fiber collimator input port and directing said reflected spectral channels into said
fiber collimator output ports.


       92. (New) The servo-based optical apparatus of claim 96 further comprising first and
second arrays of imaging lenses in a telecentric arrangement with said collimator-alignment
mirrors and said fiber collimators.


       93. (New) The servo-based optical apparatus of claim 96 wherein each collimator-
alignment mirror is rotatable about at least one axis.


       94. (New) The servo-based optical apparatus of claim 93 wherein each channel
micromirror is continuously pivotable about at least one axis.


       95. (New) The servo-based optical apparatus of claim 93 wherein each channel
micromirror is a silicon micromachined mirror.


       96. (New) The servo-based optical apparatus of claim 93 wherein said wavelength-
separator comprises an element selected from the group consisting of ruled diffraction




                                                                 Atty. Dkt. No. 3564.0lSREIO
                                             - 18 -                                 Wilde et al.
                                                                           Appl. No. 16/023, 183

gratings holographic diffraction gratings echelle gratings curved diffraction gratings and
dispersing prisms.


         97. (New) The servo-based optical apparatus of claim 93 wherein said beam-focuser
comprises one or more lenses.


         98. (New) An optical apparatus comprising:
         a) an array of fiber collimators providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports·
         b) a wavelength-separator for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels·
         c) a beam-focuser for focusing said spectral channels into corresponding spectral
spots·
         d) a spatial array of channel microm1rrors positioned such that each channel
microm1rror receives one of said spectral channels           said channel micromirrors being
individually and continuously controllable to reflect said spectral channels into selected ones
of said fiber collimator output ports· and
         e) a one-dimensional array of collimator-alignment mirrors            for adjusting an
alignment of said multi-wavelength optical signal from said fiber collimator input port and
directing said reflected spectral channels into said fiber collimator output ports.


         99. (New) The optical apparatus of claim 103 further compnsmg a servo-control
assembly in communication with said channel micromirrors said collimator-alignment
mirrors and said fiber collimator output ports for providing control of said channel
microm1rrors along with said collimator-alignment mirrors and thereby maintaining a
predetermined coupling of each reflected spectral channel into one of said fiber collimator
output ports.


         100. (New) The optical apparatus of claim 104 wherein said servo-control assembly
comprises a spectral monitor for monitoring power levels of said spectral channels coupled




                                                                    Atty. Dkt. No. 3564.0lSREIO
                                               - 19 -                               Wilde et al.
                                                                           Appl. No. 16/023, 183

into said fiber collimator output ports and a processing unit responsive to said power levels
for providing control of said channel micromirrors and said collimator-alignment mirrors.


        101. (New) The optical apparatus of claim 103 wherein each channel micromirror is
continuously pivotable about at least one axis.


        102. (New) The optical apparatus of claim 103 wherein each collimator-alignment
mirror is rotatable about at least one axis.


        103. (New) The optical apparatus of claim 103 further comprising first and second
arrays of imaging lenses in a telecentric arrangement with said collimator-alignment mirrors
and said fiber collimators.


        104. (New) An optical apparatus comprising:
        a) an array of fiber collimators providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports·
       b) a wavelength-separator for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels·
        c) a beam-focuser for focusing said spectral channels into corresponding spectral


        d) a spatial array of channel microm1rrors positioned such that each channel
micromirror receives one of said spectral channels           said channel micromirrors being
individually and continuously controllable to reflect said spectral channels into selected ones
of said fiber collimator output ports· and
        e) a two-dimensional array of collimator-alignment mirrors             for adjusting an
alignment of said multi-wavelength optical signal from said fiber collimator input port and
directing said reflected spectral channels into said fiber collimator output ports.


        105. (New) The optical apparatus of claim 109 further comprising a servo-control
assembly in communication with said channel micromirrors and collimator-alignment
mirrors and said fiber collimator output ports for providing control of said channel


                                                                    Atty. Dkt. No. 3564.0lSREIO
                                               - 20 -                               Wilde et al.
                                                                           Appl. No. 16/023, 183

m1cromirrors along with said collimator-alignment mirrors and thereby maintaining a
predetermined coupling of each reflected spectral channel into one of said fiber collimator
output ports.


        106. (New) The optical apparatus of claim 110 wherein said servo-control assembly
comprises a spectral monitor for monitoring power levels of said spectral channels coupled
into said fiber collimator output ports and a processing unit responsive to said power levels
for providing control of said channel micromirrors and said collimator-alignment mirrors.


        107. (New) The optical apparatus of claim 109 wherein each collimator-alignment
mirror is rotatable about at least one axis.


        108. (New) The optical apparatus of claim 109 wherein each channel micromirror is
continuously pivotable about at least one axis.


        109. (New) The optical apparatus of claim 113 wherein each channel micromirrors is
pivotable about two axes and wherein said fiber collimators are arranged in a two-
dimensional array.


        110. (New) The optical apparatus of claim 109 further comprising first and second
arrays of imaging lenses in a telecentric arrangement with said collimator-alignment mirrors
and said fiber collimators.


        111. (New) An optical system comprising a wavelength-separating-routing apparatus
wherein said wavelength-separating-routing apparatus includes:
        a) an array of fiber collimators providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports including a pass-through port and
one or more drop ports·
       b) a wavelength-separator for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels·




                                                                    Atty. Dkt. No. 3564.0lSREIO
                                          - 21 -                                 Wilde et al.
                                                                        Appl. No. 16/023, 183

        c) a beam-focuser for focusing said spectral channels into corresponding spectral
spots· and
        d) a spatial array of channel m1cromirrors positioned such that each channel
micromirror receives one of said spectral channels said channel micromirrors being pivotal
about two axes and being individually and continuously controllable to reflect corresponding
received spectral channels into any selected ones of said fiber collimator output ports and to
control the power of said received spectral channels coupled into said fiber collimator output
ports whereby said fiber collimator pass-through port receives a subset of said spectral
channels.


        112. (New) The optical system of claim 116 further compnsmg a servo-control
assembly in communication with said channel micromirrors and said fiber collimator output
ports   for providing control of said channel micromirrors and thereby maintaining a
predetermined coupling of each reflected spectral channel into one of said fiber collimator
output ports.


        113. (New) The optical system of claim 117 wherein said servo-control assembly
comprises a spectral monitor for monitoring power levels of said spectral channels coupled
into said fiber collimator output ports and a processing unit responsive to said power levels
for providing control of said channel micromirrors.


        114. (New) The optical system of claim 116 further compnsmg an array of
collimator-alignment mirrors in optical communication with said wavelength-separator and
said fiber collimators for adjusting an alignment of said multi-wavelength optical signal from
said fiber collimator input port and directing said reflected spectral channels into said fiber
collimator output ports.


        115. (New) The optical system of claim 119 further compnsmg first and second
arrays of imaging lenses in a telecentric arrangement with said collimator-alignment mirrors
and said fiber collimators.




                                                                Atty. Dkt. No. 3564.0lSREIO
                                               - 22 -                              Wilde et al.
                                                                          Appl. No. 16/023, 183

         116. (New) The optical system of claim 119 wherein each collimator-alignment
mirror is rotatable about at least one axis.


         117. (New) The optical system of claim 116 wherein each channel micromirror is
pivotable about at least one axis.


         118. (New) The optical system of claim 116 wherein each channel micromirror is a
silicon micromachined mirror.


         119. (New) The optical system of claim 116 wherein said beam-focuser comprises a
focusing lens having first and second focal points and wherein said wavelength-separator
and said channel micromirrors are placed respectively at said first and second focal points.


         120. (New) The optical system of claim 116 wherein said wavelength-separator
comprises an element selected from the group consisting of ruled diffraction gratings
holographic diffraction gratings echelle gratings curved diffraction gratings and dispersing
pnsms.


         121. (New) The optical system of claim 116 further comprising a quarter-wave plate
optically interposed between said wavelength-separator and said channel micromirrors.


         122. (New) The optical system of claim 116 further compnsmg an auxiliary
wavelength-separating-routing apparatus including:
         a) multiple auxiliary fiber collimators        providing and servmg as a plurality of
auxiliary input ports and an exiting port·
         b) an auxiliary wavelength-separator
         c) an auxiliary beam-focuser and
         d) a spatial array of auxiliary channel micromirrors·
         wherein said subset of said spectral channels in said fiber collimator pass-through port
and one or more add spectral channels are directed into said fiber collimator auxiliary input
ports and multiplexed into an output optical signal directed into said fiber collimator exiting


                                                                   Atty. Dkt. No. 3564.0lSREIO
                                            - 23 -                                  Wilde et al.
                                                                           Appl. No. 16/023, 183

port by way of said auxiliary wavelength-separator said auxiliary beam-focuser and said
auxiliary channel micromirrors.


        123. (New) The optical system of claim 122 wherein said auxiliary channel
micromirrors are individually pivotable.


        124. [New) The optical system of claim 122 wherein each auxiliary channel
       micromirror is pivotable continuously about at least one axis.


        125. (New) The optical system of claim 122 wherein each auxiliary channel
micromirror is a silicon micromachined mirror.


        126. (New) The optical system of claim 122 wherein said auxiliary wavelength-
separator comprises an element selected from the group consisting of ruled diffraction
gratings holographic diffraction gratings echelle gratings curved diffraction gratings and
dispersing prisms.


        127. (New) The optical system of claim 127 wherein said fiber collimator pass-
through port constitutes one of said fiber collimator auxiliary input ports.


        128. (New) A method of performing dynamic wavelength separating and routing
compnsmg:
       a) receiving a multi-wavelength optical signal from a fiber collimator input port·
       b) separating said multi-wavelength optical signal into multiple spectral channels·
       c) focusing said spectral channels onto a spatial array of corresponding beam-
deflecting elements whereby each beam-deflecting element receives one of said spectral
channels· and
       d) dynamically and continuously controlling said beam-deflecting elements in two
dimensions to direct said spectral channels into any selected ones of fiber collimator output
ports and to control the power of the spectral channels coupled into said selected fiber
collimator output ports.


                                                                  Atty. Dkt. No. 3564.0lSREIO
                                           - 24 -                                  Wilde et al.
                                                                          Appl. No. 16/023, 183



        129. (New) The method of claim 133 further compnsmg the step of providing
feedback control of said beam-deflecting elements to maintain a predetermining coupling of
each spectral channel directed into one of said fiber collimator output ports.


        130. (New) The method of claim 134 further compnsmg the step of maintaining
power levels of said spectral channels directed into said fiber collimator output ports at a
predetermining value.


        131. (New) The method of claim 133 wherein each spectral channel is directed into a
separate fiber collimator output port.


        132. [New) The method of claim 133 wherein a subset of said spectral channels is
directed into one of said fiber collimator output ports thereby providing one or more pass-
through spectral channels.


        133. (New) The method of claim 137 further comprising the step of multiplexing said
pass-through spectral channels with one or more add spectral channels so as to provide an
output optical signal.


        134. (New) The method of claim 133 wherein said beam-deflecting elements
comprise an array of silicon micromachined mirrors.


        135. (New) The wavelength-separating-routing apparatus of claim 73 wherein neither
said multi-wavelength optical signal nor said spectral channels are transmitted through a
circulator.


        136. (New) The servo-based optical apparatus of claim 93 wherein neither said multi-
wavelength optical signal nor said spectral channels are transmitted through a circulator.




                                                                  Atty. Dkt. No. 3564.0lSREIO
                                           - 25 -                                  Wilde et al.
                                                                          Appl. No. 16/023, 183

       137. (New) The optical apparatus of claim 103              wherein neither said multi-
wavelength optical signal nor said spectral channels are transmitted through a circulator.


       138. (New) The optical apparatus of claim 109              wherein neither said multi-
wavelength optical signal nor said spectral channels are transmitted through a circulator.


       139. (New) The optical system of claim 116 wherein neither said multi-wavelength
optical signal nor said spectral channels are transmitted through a circulator.




                                                                  Atty. Dkt. No. 3564.0lSREIO
                                            - 26 -                               Wilde et al.
                                                                        Appl. No. 16/023, 183

                                           Remarks
Statement of Substance of Interview

       Applicant appreciates QAS Stein's discussion on Feb. 15, 22 and 25, 2019 regarding
formalities related to this Preliminary Amendment. In accordance with QAS Stein's
guidance, the above amendments are understood to formally comply with reissue amendment
practice (e.g., under JVIPEP § 1453).

Status of the Claims and Support for Added Claims Under 37 CF.R. § 1.173(c)

       A first Preliminary Amendment was filed on June 29, 2018. As described below, the
PTAB issued a certificate on Dec. 10, 2018 cancelling claims 1-4, 9, 10, 13, 17, 19-23, 27,
29, 44-46, 53 and 61-65. In view of the PTAB's certificate, this second Preliminary
Amendment supersedes the first Preliminary Amendment, which to date has not been entered.
Upon entry of the foregoing amendment, claims 68-139 are pending in the application, where
claims 68, 88, 98, 104, 111, and 128 are the independent claims. A listing of claims including
markup relative to the related claims of the reissue '678 patent is set forth in the Appendix.
The added claims are believed to introduce no new matter, and their entry is respectfully
requested.
       Specific support for all new claims is listed below. However, support for each of these
new claims can be found throughout the originally-filed application, which issued as U.S.
Patent No. 6,625,346 to Wilde et al.
                                                                              Related
                                                                              RE'678t Claim.
 68, 111, and 128     3:54-57, 4:7-14, 4:26-27, 5:20-22, 6:54-60, 7:6-11,     1, 44, and 61
                      11:26-30, 12:45-48, 13:1-12
 69, 99, 105, and                                                             2, 32, 38, and
                      4:30-44, 11 :5-57
 112                                                                          45
 70, 89, 100, 106,                                                            3, 22, 33, 39,
                      11 :5-57
 and 113                                                                      and 46
 72, 86, and 91       9:34-58                                                 5, 19, and 24
 84                   4: 15-20                                                17
 87                   11 :65-67, 12:29-36                                     20
 88                   3:54-57, 4:7-14, 4:26-44, 5:20-22, 6:54-60, 7:6-11,     21
                      11:5-57, 12:45-48, 13: 1-12

       1
           Citations are to RE42,678 as published.


                                                                Atty. Dkt. No. 3564.015REIO
                                            - 27 -                                 Wilde et al.
                                                                          Appl. No. 16/023, 183

                                                                               ••.:-::-:-.:•::-:.::-:••>><•::-:-.:.:-.:.::-:-.
                                                                                ~;,,~ ¢faint
  98 and 104        3:54-57, 4:7-14, 4:26-27, 5:20-22, 6:54-60, 7:6-11,         31 and 37
                    9:34-58, 11:26-30, 12:45-48, 13:1-12
  114               9:34-58, 11 :26-30                                          47
  122               3:54-57, 4:26-27, 5:20-22, 6:54-60, 7:6-11, 11:26-30,       55
                    12:45-48, 13:1-12, 13:33-39
  127               3:54-57, 4:26-27, 5:20-22, 6:54-60, 7:6-11, 11:26-30,       60
                    12:45-48, 13:1-12, 13:30-33
  129               11:21-26                                                    62
  130               11 :30-34                                                   63
  132               3:54-57, 4:26-27, 5:20-22, 6:54-60, 12:45-48, 13:1-12       65
  135-139           3:6-9
 Status of Co-Pending Proceedings under 37 CF.R. § 1.178(b)
        This is a reissue application of U.S. Reissue Patent No. RE42,678, which is a reissue
 of U.S. Reissue Patent No. RE39,397, which is a reissue of U.S. Patent No. 6,625,346. 2
        RE42,678 is related to U.S. Reissue Patent No. RE42,368. A reissue application (U.S.
 Appl. No. 16/023,127) has been filed for RE42,368.
        The PTAB issued Final Written Decisions in the following inter partes reviews filed
 against certain claims of RE42,678 and RE42,368. Applicant appealed all the PTAB's
 decisions to the Court of Appeals for the Federal Circuit. See Capella Photonics, Inc. v. Cisco
 Sys., Inc. (June 23, 2017) (Nos. 2016-2394, -2395, 2017-1105, -1106, -1107, -1108). All the
 appeals were consolidated into a single appeal, the Court affirmed the PT AB, and the Court
 denied Capella's rehearing request. On Nov. 5, 2018, the Supreme Court denied a petition for
 cert. On Dec. 10, 2018, The PTAB issued its certificate cancelling the claims at issue.


 Inter Patts Reviei\f Proteedm
 IPR2014-01276   RE42,678
1-------~--~~------1
                               Petition for Cert denied, Federal Circuit mandate
 IPR2015-00726   RE42,368
1--------~--~~------1          issued, PTAB certificate cancelling all challenged
 IPR2015-00727 RE42,678)       claims issued.
 IPR2015-0073 l RE42,368
 IPR2015-00739 RE42,678)
 IPR2015-00816 (RE42,368)-
 mer ed with IPR2014-0l 166.
 IPR2015-00894 (RE42,678)-
 mer ed with IPR2014-01276.


        2
            RE39,397 did not include any claim amendments.


                                                                  Atty. Dkt. No. 3564.015REIO
                                             - 28 -                                  Wilde et al.
                                                                            Appl. No. 16/023, 183

IPR2015-01958 (RE42,368)-
merged with IPR2015-00726.
IPR2015-01961 (RE42,678)-
merged with IPR2015-00727.
IPR2015-01969 (RE42,368)-
merged with IPR2015-0073 l.
IPR2015-01971 (RE42,678)-
merged with IPR2015-00739.
Proper Claim Construction of "Port"

        In its Final Written Decisions, the PTAB alleged that U.S. Patent No. 6,498,872 to
Bouevitch et al. ("Bouevitch") taught "ports" as claimed in RE42,678 because the PTAB
alleged RE42,678 did not disavow circulator ports or define "port" to have a specific
meaning. See, e.g., IPR2014-01276, Final Written Decision, Paper 40 at 14-16 (PTAB Feb.
17, 2016). As shown below, the IN, OUT EXPRESS, OUT/DROP, and IN/ADD in
Bouevitch are circulator ports. The claimed ports should not be construed to encompass
circulator ports, such as the circulator ports in Bouevitch, for at least three reasons.




     Co!fimated Seam



 r-/              I--~==-'> I
                       =::=.__ ___j

                           /
                               I
                         GRIN Lens



See Specification, FIG. ID; see also id at 8:41-      See Bouevitch, FIG. 11 (showing GRIN
43 ("Each output port is provided by a quarter-       lens 90 and circulators 80a and 80b
pitch GRIN lens ... coupled to an optical fiber       coupled to waveguides 99a and 99b ).
(see FIG. ID).").




                                                                    Atty. Dkt. No. 3564.0ISREIO
                                             - 29 -                                Wilde et al.
                                                                          Appl. No. 16/023, 183

        1. The Term "Port in View of the Specification
        The '678 Patent unambiguously uses collimator ports, not circulator ports.
        The '678 Patent generally discusses two classes of ports: input ports and output ports.
Input ports include add ports and pass-through ports. See, e.g., Specification, 13:31-33 ("the
pass-through port 630 and the add ports 660-1 through 660-M constitute the input ports").
Output ports include drop ports and also pass-through ports. See, e.g., Specification, 5:20-22
("The output ports of the first WSR-S ( or WSR) apparatus include a pass-through port and
one or more drop ports."), 12:46-48 ("a plurality of output ports, including a pass-through
port 530 and one or more drop ports 540-1 through 540-N (N 2:1)").
        The specification of the '678 Patent defines ports in the "Summary of the Invention"
to be fiber collimators that serve as both the input ports and the output ports. According to the
very first sentence in the Summary of the Invention, "{t]he present invention ... employ[s]
an array of fiber collimators serving as an input port and a plurality of output ports."
Specification, 3: 54-57 (emphasis added). The appearance of this definition "in the 'Summary
of the Invention' section makes it 'more likely' a description of the invention as a whole."
Sevenson Envtl. Servs., Inc. v. United States, 76 Fed. Cl. 51, 69 (Fed. Cl. 2007) (citing C.R.
Bard, Inc. v. US. Surgical Corp., 388 F.3d 858, 864 (Fed. Cir. 2004)). The fact that the very
first sentence of the Summary of the Invention expressly provides that fiber collimators are
the physical structure of ports is compelling evidence that the claimed ports must be fiber
collimators. See C.R Bard, 388 F.3d at 864 (finding that when the Summary of the Invention
states that "[t]he implant includes a pleated surface," the "patent requires the 'implant' ... to
have a pleated surface." ( citation omitted)).
        Additionally, because the physical structure provided for "port" in the Summary of
the Invention is consistent with the characterization of port in the specification as a whole, "it
is apparent that the patentee was not merely providing examples of the invention, but rather
that the patentee intended for" the term port to have a fiber collimator physical structure. See
Sevenson Envtl. Servs., 76 Fed. Cl. at 69. "[The Federal Circuit] has indicated that a
statement in a specification that describes the invention as a whole can support a limiting
construction of a claim term. That is especially true where, as here, other statements and
illustrations in the patent are consistent with the limiting description." Am. Piledriving




                                                                  Atty. Dkt. No. 3564.015REIO
                                           - 30 -                                 Wilde et al.
                                                                         Appl. No. 16/023, 183

Equip., Inc. v. Geoquip, Inc., 637 F.3d 1324, 1334 (Fed. Cir. 2011) (citing C.R. Bard, 388
F .3d at 864).
        The specification as a whole leaves no ambiguity: fiber collimators serve as the
physical structure of the claimed ports. The specification repeatedly makes this relationship
clear. See, e.g., Specification, 4:26-27 ("The fiber collimators serving as the input and output
ports"), 8:35-36 ("the fiber collimator serving as the output port"), 9:20-21 ("The fiber
collimators serving as the input and output ports"), 9:62-63 ("the fiber collimators (serving as
the input and output ports)"), 10:29-32 (In FIG. 3, "the one-dimensional fiber collimator
array 110 of FIG. 2B is replaced by a two-dimensional array 350 of fiber collimators,
providing for an input-port and a plurality of output ports."), 10:52-53 ("the fiber collimators
that provide for the input and output ports"), 2:44 ("port/fiber"), 8:33-34 (output ports have a
"fiber core"). Thus, "[t]he specification's use of the word ['port'] leaves no doubt about its
meaning." See PFC Broadband, Inc. v. Corning Optical Commc'ns RF, LLC, 815 F.3d 747,
753 (Fed. Cir. 2016).
        Similarly, this characterization of "port" as a "fiber collimator" is reinforced by the
description of the patent's figures. The specification explains that Figure IA, which is also
printed on the face of the '678 Patent, depicts an apparatus that includes "an array of fiber
collimators 110, providing an input port 110-1 and a plurality of output ports 110-2 through
110-N (N2:3)." ('678 Patent, 6:58-60.) In discussing 110-1 through 110-N, the specification
uses the term "port" and its "fiber collimator" structure interchangeably. See, e.g.,
Specification, 6:65 ("input port 110-1 "), 7:9-10 ("output ports 110-2 through 110-N"), 8: 19-
20 ("output ports 110-2 through 110-N"), 10:14 ("fiber collimators 110-1 through 110-N"),
10:21 ("fiber collimators 110-1 through 110-N"). 3 Thus, both the description of the figure
and the description of the figure's components (110, 110-1 through 110-N) delineate the
physical structure of "port" as a fiber collimator. An annotated version of Figure IA is
reproduced below.




        3
            Figures 2A and 2B also use the 110 and 110-1 through 110-N nomenclature.


                                                                 Atty. Dkt. No. 3564.015REIO
                                           - 31 -                                  Wilde et al.
                                                                          Appl. No. 16/023, 183




       2. Negative Limitations

       The claimed ports exclude circulator ports because the new claims in this application
narrowly define the term "port." Several new claims recite a negative limitation. Claims 135-
139 recite "wherein neither said multi-wavelength optical signal nor said spectral channels
are transmitted through a circulator." These claim elements must be given patentable weight
because all words in a claim must be considered-including negative limitations. See In re
Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970) ("All words in a claim must be considered in
judging the patentability of that claim against the prior art."); Ex parte Waghray, Appeal No.
2011-007825, Appl. No. 11/433,547 (B.P.A.I., Sept. 18, 2012); Ex parte Gilbert, Appeal No.
2000-001741, Appl. No. 08/654,401 ("Albeit a negative limitation, this is still a claim
limitation which must be considered by the examiner when evaluating the prior art which is
applied against the claims.") (B.P.A.I., Jul. 31, 2002); Ex Parte Deen, Appeal No. 2008-
001005, Appl. No. 11/175,231, p. 7 (B.P.A.I., Nov. 26, 2008) ("that when a reference fails to
teach a negative limitation, such limitation cannot be assumed to be inherent to that reference
simply by virtue of its negative nature."). Several new claims recite a negative limitation
excluding circulators, so these claims exclude circulator ports.




                                                                   Atty. Dkt. No. 3564.015REIO
                                            - 32 -                                Wilde et al.
                                                                         Appl. No. 16/023, 183

       3. Manifest Statement ofDisavowal

       The claimed ports exclude circulator ports because the patent owner unequivocally
makes the following manifest statement of disavowal: The meaning of input port, output port,
add port, drop port, and other ports in this reissue application does not encompass a
"circulator port." 4 In the instance of disavowal, the prosecution history can compel departure
from the plain meaning of a claim term. Pacing Techs., LLC v. Garmin Int'!, Inc., 778 F.3d
1021, 1024 (Fed. Cir. 2015) (citation omitted). With this manifest statement of disavowal,
Applicant has distinguished the ports in both the existing claims and the new claims-added
herein or in future amendments-from circulator ports.

                                        *       *       *
       For at least these three reasons, the claimed "ports" have been differentiated from
circulator ports, such as the circulator ports disclosed in Bouevitch.


U.S. Patent No. 6,798,941 to Smith et al. is Not Prior Art

       In its Final Written Decisions, the PTAB alleged that U.S. Patent No. 6,798,941 to
Smith et al. ("Smith") was prior art. See, e.g., IPR2014-01276, Final Written Decision, Paper
40 at 20-25 (PTAB Feb. 17, 2016). Applicant respectfully disagrees even though the Federal
Circuit affirmed the PT AB.
       For Smith to be prior art, the effective filing date from one of the two following
provisional applications must be relied upon: (1) U.S. Provisional Application No.
60/267,285 ('"285 Provisional") and (2) U.S. Provisional Application No. 60/234,683 ("'683
Provisional"). Compare Smith (filed September 20, 2001), -with RE42,678 (priority back to




       4
           A circulator could be coupled to (either upstream or downstream from) a claimed
port. See U.S. Application No. 60/277,217, Specification at p. 3 ("Circulators are situated on
all of the physical input/output ports, allowing for two-way optical propagation."), Drawings
at FIG. 9; see also IPR2014-01276, Final Written Decision, Paper 44 at 16 (PTAB Feb. 17,
2016) (citing to disclosure in U.S. Application No. 60/277,217 for written support). But the
claimed ports are unequivocally not circulator ports.


                                                                  Atty. Dkt. No. 3564.015REIO
                                             - 33 -                                    Wilde et al.
                                                                              Appl. No. 16/023, 183

March 19, 2001). Neither the '285 Provisional nor the '683 Provisional can be relied upon for
an earlier effective filing date.
        Smith is not entitled to benefit from the filing date of the '285 Provisional because
Smith and the '285 Provisional do not share common inventorship. A non-provisional patent
application can only claim priority to a provisional application with common inventorship.
See 35 U.S.C. §§ 119, 120; see also M.P.E.P. § 211. Here, the inventive entities are entirely
different. Compare Smith (inventors David A Smith, John E. Golub, and Fariborz Farhan),
with '285 Provisional (inventors Steven L. Garverick and Michael L. Nagy). Smith is
therefore not entitled to benefit from the filing date of the '285 Provisional.
        Smith is also not entitled to benefit from the filing date of the '683 Provisional. Smith
is not entitled to benefit from this filing date because the movable mirror disclosed in the
'683 Provisional was not carried forward into the Smith patent. The law has held for at least
thirty-four years that a patent is prior art as of its earliest effective filing date only for subject
matter carried forward from the earliest application. See In re Lund, 376 F.2d 982, 988
(C.C.P.A. 1967) ("the continuation-in-part application is entitled to the filing date of the
parent application as to all subject matter carried forward into it from the parent application,
whether for purposes of obtaining a patent or subsequently utilizing the patent disclosure as
evidence to defeat another's right to a patent."). The Federal Circuit has extended this
principle to patents claiming priority to provisional applications. See In re Giacomini, 612
F.3d 1380, 1383-84 (Fed. Cir. 2010); Dynamic Drinkware, LLC v. Nat'! Graphics, Inc., 800
F.3d 1375, 1381 (Fed. Cir. 2015) (citing In re Wertheim, 646 F.2d 527, 537 (C.C.P.A. 1981)).
Here, Smith's mirror structure is not entitled to the priority date of the '683 Provisional
because the mirror disclosed in Smith was not carried forward from the '683 Provisional.
Rather, the mirror structure was carried forward from the '285 Provisional, which Smith
cannot claim benefit. As shown below, Smith's mirror is from the '285 Provisional-not the
'683 Provisional.




                                                                     Atty. Dkt. No. 3564.015REIO
                                                   - 34 -                                                                            Wilde et al.
                                                                                                                            Appl. No. 16/023, 183




                                                                                                                                                                    ')
                                                                                                                                                                    i
                                                                                                                                     ,.... E:!edrodes.       )
                                                                                                                                    - (2 pa:r.undsr pio1te.)
                                                                I MajorA•s;                                                             ___'\.__ _
                                                                !I    ·xr.                                                          ,

                                                                                                                                                                     )
                                                                                                                                            L-&
                                                                I tf/
                                                                 )
                                                                                        -=-.,....,=~-l!ir....
                                                                                                                                    -·-- :,7-ef.·
                                                                                                                                               .-"xGnp
                                                                                                                                            (0v,gr cevi~y)



                                                                 ···-,_____,-·,___
                                                                 \
                                                                                               .,- -    ·--..   __
                                                               Figure!. Topv'iswofuJ.actrts0:'8c~!..!3~~frh iwoaxe5 and fowdiit-iny
                                                               t)ltX;~~s.




                           FIG. 14
                                                                            High V. h.'gh f SqlliXO 1/'/~'ic! tr".::m
      260                                                                     discr&rc ❖r:,:E<S :~•11ox,:1 :.•x<S
       I    264                                                         ___ n __ J-1 ___1              ./✓--        .,~;·               /    /?
       \     \,     2E,2    270     '!f .,                                     ;g··-'                           . --=           /                1         /3;L
                                                                                                                                                       _"M8"v1S•' reg:o.,




      :::~i~t.1J~~B·~~
                                                                                                                                                     .- (Coml'OOr. N!:We)
                                                                                                                                                 ----:~,_,,_
                                                                                                                                                 / }su.bstra!6-''
                                                                                                                                                   • region
                                                                                                                                                     {Elecirc~}
                                                                                                                         -- :·;;.u.:.;;-:u--                       3c:J
                                                                     ?h::3$2 Shi~,j Sq,_,a,.;. Wai.ts. fr-0~ .AS:c d.-t..~s t':8Ch
                           VA                                                          e-!>?cir0v~ i2 s?'!o"<J..,;:o;}

      FJG. J5




The cell includes a gimbal structure of an                  It includes a gimbal structure of an outer
outer frame 262 twistably supported in a                    frame 10 twistably supported in the support
support structure 264 of the MEMS array                     structure 12 of the MEMS array through a
through a first pair of torsion beams 266                   first pair of torsion bars 14 extending along
extending along and twisting about a minor                  and twisting about a minor axis and a mirror
axis. The cell further includes a mirror plate              plate       16           having                          a       reflective                            surface
268        having    a      reflective   surface   270      twistably supported by the outer frame 10
twistably supported on the outer frame 262                  through a second pair of torsion bars 18
through a second pair of torsion beams 272                  arranged along a major axis perpendicular
arranged along a major axis perpendicular to                to the minor axis and twisting thereabout.
the minor axis and twisting thereabout.




                                                                                                 Atty. Dkt. No. 3564.0lSREIO
                                            - 35 -                                 Wilde et al.
                                                                          Appl. No. 16/023, 183

       The '683 Provisional vaguely discloses a mirror, but this disclosure was left behind; it
was not carried forward into the Smith patent. The '683 Provisional discloses "a mirror array
with elements that can be rotated in an analog fashion about two orthogonal axes." '683
Provisional, p. 6. This disclosure, however, is entirely different than the disclosure that ended
up in the Smith patent. The mirrors are different because the '683 Provisional has mirrors that
can be rotated in an analog fashion whereas Smith's mirror moves in a step-wise digital
fashion. See IPR2014-01276, Final Written Decision, Paper 40 at 31 (PTAB Feb. 17, 2016)
("Petitioner does not dispute that Smith relies on digital control."). The Smith patent never
talks about a mirror rotated in an analog fashion. Rather, this disclosure was left behind.
Since Smith cannot rely on the provisional application where Smith's mirror originated (i.e.,
the '285 Provisional), Smith is not entitled to an earlier effective filing date, at least with
respect to a two-axis mirror.

                                        *       *      *
       Smith is not entitled to the filing date of the '285 Provisional because Smith and the
'285 Provisional do not share common inventorship. And Smith is not entitled to the filing
date of the '683 Provisional because Smith's mirror structure was not carried forward from
the '683 Provisional. Since Smith is not entitled to an earlier effective filing date, the Office
should not rely on Smith as a prior art reference.




                                                                  Atty. Dkt. No. 3564.015REIO
                                          - 36 -                                 Wilde et al.
                                                                        Appl. No. 16/023, 183

                                        Conclusion
         Prompt and favorable consideration of this Preliminary Amendment is respectfully
requested. Applicant believes the present application is in condition for allowance. If the
Examiner believes, for any reason, that personal communication will expedite prosecution of
this application, the Examiner is invited to telephone the undersigned at the number provided.

                                     Respectfully submitted,

                                     STERNE, KESSLER, GoLDSTEIN     & Fox P.L.L.C.

                                     /Jason D. Eisenberg/

                                     Robert Greene Sterne, Reg. No. 28,912
                                     Jason D. Eisenberg, Reg. No. 43,447
                                     Sean C. Flood, Reg. No. 64,378
                                     Tyler J. Dutton, Reg. No. 75,069
                                     Attorneys for Patent Owner
Date:        March 25 2019

1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
(202) 371-2600
12742496_1




                                                                Atty. Dkt. No. 3564.015REIO
                                         APPENDIX

Listing of claims including markup relative to claims 1-67 of the Reissue Patent No. 42,678:

       68. A wavelength-separating-routing apparatus, comprising:
       a) multiple fiber collimators, providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
       c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots; and
       d) a spatial array of channel m1crom1rrors positioned such that each channel
micromirror receives one of said spectral channels, said channel micromirrors being pivotal
about two axes and being individually and continuously controllable to reflect -said
corresponding received spectral channels into any selected ones of said fiber collimator
output ports and to control the power of said received spectral channels coupled into said
fiber collimator output ports.


       69. The wavelength-separating-routing apparatus of claim 73 further compnsmg a
servo-control assembly, in communication with said channel micromirrors and said fiber
collimator output ports, for providing control of said channel micromirrors and thereby
maintaining a predetermined coupling of each reflected spectral channel into one of said fiber
collimator output ports.


       70. The wavelength-separating-routing apparatus of claim 74 wherein said servo-
control assembly comprises a spectral monitor for monitoring power levels of said spectral
channels coupled into said fiber collimator output ports, and a processing unit responsive to
said power levels for providing control of said channel micromirrors.


       71. The wavelength-separating-routing apparatus of claim 75 wherein said servo-
control assembly maintains said power levels at a predetermined value.


       72. The wavelength-separating-routing apparatus of claim 73 further comprising an
array of collimator-alignment mirrors, in optical communication with said wavelength-
                                           - 38 -                                  Wilde et al.
                                                                          Appl. No. 16/023, 183

separator and said fiber collimators, for adjusting an alignment of said multi-wavelength
optical signal from said fiber collimator input port and directing said reflected spectral
channels into said fiber collimator output ports.


       73.   The wavelength-separating-routing apparatus of claim 77 wherein each
collimator-alignment mirror is rotatable about one axis.


       74.   The wavelength-separating-routing apparatus of claim 77 wherein each
collimator-alignment mirror is rotatable about two axes.


       75. The wavelength-separating-routing apparatus of claim 77 further comprising first
and second arrays of imaging lenses, in a telecentric arrangement with said collimator-
alignment mirrors and said fiber collimators.


       76. The wavelength-separating-routing apparatus of claim 73 wherein each channel
micromirror is continuously pivotable about one axis.


       77. The wavelength-separating-routing apparatus of claim 73 wherein each channel
micromirror is pivotable about two axes.


       78. The wavelength-separating-routing apparatus of claim 82 wherein said fiber
collimators are arranged in a two-dimensional array.


       79. The wavelength-separating-routing apparatus of claim 73 wherein each channel
micromirror is a silicon micromachined mirror.


       80. The wavelength-separating-routing apparatus of claim 73 wherein said fiber
collimators are arranged in a one-dimensional array.


       81. The wavelength-separating-routing apparatus of claim 73 wherein said beam-
focuser comprises a focusing lens having first and second focal points.


                                                                Atty. Dkt. No. 3564.0lSREIO
                                             - 39 -                                 Wilde et al.
                                                                           Appl. No. 16/023, 183



       82.   The wavelength-separating-routing        apparatus     of claim   86 wherein   said
wavelength-separator and said channel micromirrors are placed respectively at said first and
second focal points of said focusing lens.


       83. The wavelength-separating-routing apparatus of claim 73 wherein said beam-
focuser comprises an assembly of lenses.


       84.   The wavelength-separating-routing        apparatus     of claim   73   wherein said
wavelength-separator comprises an element selected from the group consisting of ruled
diffraction gratings, halographie holographic diffraction gratings, echelle gratings, curved
diffraction gratings, and dispersing gratings.


       85. The wavelength-separating-routing apparatus of claim 73 further comprising a
quarter-wave plate optically interposed between said wavelength-separator and said channel
m1crom1rrors.


       86. The wavelength-separating-routing apparatus of claim 73 wherein each fiber
collimator output port carries a single one of said spectral channels.


       87. The wavelength-separating-routing apparatus of claim 91 further comprising one
or more optical sensors, optically coupled to said fiber collimator output ports.


       88. A servo-based optical apparatus comprising:
       a) multiple fiber collimators, providing an input port for a multi-wavelength optical
signal and a plurality of output ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
       c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots; and




                                                                    Atty. Dkt. No. 3564.015REIO
                                               - 40 -                              Wilde et al.
                                                                          Appl. No. 16/023, 183

        d) a spatial array of channel m1crom1rrors positioned such that each channel
m1crom1rror receives one of said spectral channels, said channel micromirrors being
individually controllable to reflect said spectral channels into selected ones of said fiber
collimator output ports; and
        e) a servo-control assembly, in communication with said channel micromirrors and
said fiber collimator output ports, for maintaining a predetermined coupling of each reflected
spectral channel into one of said fiber collimator output ports.


        89. The servo-based optical apparatus of claim 93 wherein said servo-control
assembly comprises a spectral monitor for monitoring power levels of said spectral channels
coupled into said fiber collimator output ports, and a processing unit responsive to said power
levels for providing control of said channel micromirrors.


        90. The servo-based optical apparatus of claim 94 wherein said servo-control
assembly maintains said power levels at a predetermined value.


        91. The servo-based optical apparatus of claim 93 further compnsmg an array of
collimator-alignment mirrors, in optical communication with said wavelength-separator and
said fiber collimators, for adjusting an alignment of said multi-wavelength optical signal from
said fiber collimator input port and directing said reflected spectral channels into said fiber
collimator output ports.


        92. The servo-based optical apparatus of claim 96 further comprising first and second
arrays of imaging lenses, in a telecentric arrangement with said collimator-alignment mirrors
and said fiber collimators.


        93. The servo-based optical apparatus of claim 96 wherein each collimator-alignment
mirror is rotatable about at least one axis.


        94. The servo-based optical apparatus of claim 93 wherein each channel micromirror
is continuously pivotable about at least one axis.


                                                                   Atty. Dkt. No. 3564.0lSREIO
                                             - 41 -                                 Wilde et al.
                                                                           Appl. No. 16/023, 183



         95. The servo-based optical apparatus of claim 93 wherein each channel micromirror
is a silicon micromachined mirror.


         96. The servo-based optical apparatus of claim 93 wherein said wavelength-separator
comprises an element selected from the group consisting of ruled diffraction gratings,
holographic diffraction gratings, echelle gratings, curved diffraction gratings, and dispersing
pnsms.


         97. The servo-based optical apparatus of claim 93 wherein said beam-focuser
comprises one or more lenses.


         98. An optical apparatus comprising:
         a) an array of fiber collimators, providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports;
         b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
         c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots;
         d) a spatial array of channel m1crom1rrors positioned such that each channel
m1crom1rror receives one of said spectral channels, said channel micromirrors being
individually and continuously controllable to reflect said spectral channels into selected ones
of said fiber collimator output ports; and
         e) a one-dimensional array of collimator-alignment m1rrors, for adjusting an
alignment of said multi-wavelength optical signal from said fiber collimator input port and
directing said reflected spectral channels into said fiber collimator output ports.


         99. The optical apparatus of claim 103 further comprising a servo-control assembly,
m communication with said channel micromirrors, said collimator-alignment mirrors, and
said fiber collimator output ports, for providing control of said channel micromirrors along




                                                                    Atty. Dkt. No. 3564.0lSREIO
                                             - 42 -                                 Wilde et al.
                                                                           Appl. No. 16/023, 183

with said collimator-alignment mirrors and thereby maintaining a predetermined coupling of
each reflected spectral channel into one of said fiber collimator output ports.


         100. The optical apparatus of claim 104 wherein said servo-control assembly
comprises a spectral monitor for monitoring power levels of said spectral channels coupled
into said fiber collimator output ports, and a processing unit responsive to said power levels
for providing control of said channel micromirrors and said collimator-alignment mirrors.


         101. The optical apparatus of claim 103 wherein each channel m1crom1rror 1s
continuously pivotable about at least one axis.


         102. The optical apparatus of claim 103 wherein each collimator-alignment mirror is
rotatable about at least one axis.


         103. The optical apparatus of claim 103 further comprising first and second arrays of
imaging lenses, in a telecentric arrangement with said collimator-alignment mirrors and said
fiber collimators.


         104. An optical apparatus comprising:
         a) an array of fiber collimators, providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports;
         b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
         c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots;
         d) a spatial array of channel m1crom1rrors positioned such that each channel
m1crom1rror receives one of said spectral channels, said channel micromirrors being
individually and continuously controllable to reflect said spectral channels into selected ones
of said fiber collimator output ports; and




                                                                    Atty. Dkt. No. 3564.0lSREIO
                                            - 43 -                                  Wilde et al.
                                                                           Appl. No. 16/023, 183

        e) a two-dimensional array of collimator-alignment mirrors, for adjusting an
alignment of said multi-wavelength optical signal from said fiber collimator input port and
directing said reflected spectral channels into said fiber collimator output ports.


        105. The optical apparatus of claim 109 further comprising a servo-control assembly,
m communication with said channel micromirrors, and collimator-alignment mirrors, and
said fiber collimator output ports, for providing control of said channel micromirrors along
with said collimator-alignment mirrors and thereby maintaining a predetermined coupling of
each reflected spectral channel into one of said fiber collimator output ports.


        106. The optical apparatus of claim 110 wherein said servo-control assembly
comprises a spectral monitor for monitoring power levels of said spectral channels coupled
into said fiber collimator output ports, and a processing unit responsive to said power levels
for providing control of said channel micromirrors and said collimator-alignment mirrors.


        107. The optical apparatus of claim 109 wherein each collimator-alignment mirror is
rotatable about at least one axis.


        108. The optical apparatus of claim 109 wherein each channel micromirror              IS

continuously pivotable about at least one axis.


        109. The optical apparatus of claim 113 wherein each channel micromirrors             IS

pivotable about two axes, and wherein said fiber collimators are arranged in a two-
dimensional array.


        110. The optical apparatus of claim 109 further comprising first and second arrays of
imaging lenses, in a telecentric arrangement with said collimator-alignment mirrors and said
fiber collimators.


        111. An optical system compnsmg a wavelength-separating-routing apparatus,
wherein said wavelength-separating-routing apparatus includes:


                                                                   Atty. Dkt. No. 3564.0lSREIO
                                            - 44 -                                  Wilde et al.
                                                                           Appl. No. 16/023, 183

       a) an array of fiber collimators, providing and serving as an input port for a multi-
wavelength optical signal and a plurality of output ports including a pass-through port and
one or more drop ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from
said fiber collimator input port into multiple spectral channels;
       c) a beam-focuser, for focusing said spectral channels into corresponding spectral
spots; and
       d) a spatial array of channel m1crom1rrors positioned such that each channel
micromirror receives one of said spectral channels, said channel micromirrors being pivotal
about two axes and being individually and continuously controllable to reflect corresponding
received spectral channels into any selected ones of said fiber collimator output ports and to
control the power of said received spectral channels coupled into said fiber collimator output
ports, whereby said fiber collimator pass-through port receives a subset of said spectral
channels.


        112. The optical system of claim 116 further comprising a servo-control assembly, in
communication with said channel micromirrors and said fiber collimator output ports, for
providing control of said channel micromirrors and thereby maintaining a predetermined
coupling of each reflected spectral channel into one of said fiber collimator output ports.


        113. The optical system of claim 117 wherein said servo-control assembly comprises
a spectral monitor for monitoring power levels of said spectral channels coupled into said
fiber collimator output ports, and a processing unit responsive to said power levels for
providing control of said channel micromirrors.


        114. The optical system of claim 116 further compnsmg an array of collimator-
alignment mirrors, in optical communication with said wavelength-separator and said fiber
collimators, for adjusting an alignment of said multi-wavelength optical signal from said fiber
collimator input port and directing said reflected spectral channels into said fiber collimator
output ports.




                                                                    Atty. Dkt. No. 3564.0lSREIO
                                             - 45 -                                Wilde et al.
                                                                          Appl. No. 16/023, 183

        115. The optical system of claim 119 further comprising first and second arrays of
imaging lenses, in a telecentric arrangement with said collimator-alignment mirrors and said
fiber collimators.


        116. The optical system of claim 119 wherein each collimator-alignment mirror is
rotatable about at least one axis.


        117. The optical system of claim 116 wherein each channel micromirror is pivotable
about at least one axis.


        118. The optical system of claim 116 wherein each channel micromirror is a silicon
micromachined mirror.


        119. The optical system of claim 116 wherein said beam-focuser comprises a focusing
lens having first and second focal points, and wherein said wavelength-separator and said
channel micromirrors are placed respectively at said first and second focal points.


        120. The optical system of claim 116 wherein said wavelength-separator comprises an
element selected from the group consisting of ruled diffraction gratings, holographic
diffraction gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.


        121. The optical system of claim 116 further compnsmg a quarter-wave plate
optically interposed between said wavelength-separator and said channel micromirrors.


        122. The optical system of claim 116 further comprising an auxiliary wavelength-
separating-routing apparatus, including:
        a) multiple auxiliary fiber collimators, providing and servmg as a plurality of
auxiliary input ports and an exiting port;
       b) an auxiliary wavelength-separator;
        c) an auxiliary beam-focuser; and
        d) a spatial array of auxiliary channel micromirrors;


                                                                  Atty. Dkt. No. 3564.015REIO
                                            - 46 -                                 Wilde et al.
                                                                          Appl. No. 16/023, 183

         wherein said subset of said spectral channels in said fiber collimator pass-through port
and one or more add spectral channels are directed into said fiber collimator auxiliary input
ports, and multiplexed into an output optical signal directed into said fiber collimator exiting
port by way of said auxiliary wavelength-separator, said auxiliary beam-focuser and said
auxiliary channel micromirrors.


         123. The optical system of claim 122 wherein said auxiliary channel micromirrors are
individually pivotable.


         124. The optical system of claim 122 wherein each auxiliary channel micromirror is
         pivotable continuously about at least one axis.


         125. The optical system of claim 122 wherein each auxiliary channel micromirror is a
silicon micromachined mirror.


         126. The optical system of claim 127 wherein said auxiliary wavelength-separator
comprises an element selected from the group consisting of ruled diffraction gratings,
holographic diffraction gratings, echelle gratings, curved diffraction gratings, and dispersing
pnsms.


         127. The optical system of claim 122 wherein said fiber collimator pass-through port
constitutes one of said fiber collimator auxiliary input ports.


         128. A method of performing dynamic wavelength separating and routing,
compnsmg:
         a) receiving a multi-wavelength optical signal from a fiber collimator input port;
         b) separating said multi-wavelength optical signal into multiple spectral channels;
         c) focusing said spectral channels onto a spatial array of corresponding beam-
deflecting elements, whereby each beam-deflecting element receives one of said spectral
channels; and




                                                                  Atty. Dkt. No. 3564.0lSREIO
                                            - 47 -                                   Wilde et al.
                                                                            Appl. No. 16/023, 183

         d) dynamically and continuously controlling said beam-deflecting elements in two
dimensions to direct said spectral channels into any selected ones of fiber collimator output
ports and to control the power of the spectral channels coupled into said selected fiber
collimator output ports.


         129. The method of claim 133 further comprising the step of providing feedback
control of said beam-deflecting elements to maintain a predetermining coupling of each
spectral channel directed into one of said fiber collimator output ports.


         130. The method of claim 134 further comprising the step of maintaining power levels
of said spectral channels directed into said fiber collimator output ports at a predetermining
value.


         131. The method of claim 133 wherein each spectral channel 1s directed into a
separate fiber collimator output port.


         132. The method of claim 133 wherein a subset of said spectral channels is directed
into one of said fiber collimator output ports, thereby providing one or more pass-through
spectral channels.


         133. The method of claim 137 further comprising the step of multiplexing said pass-
through spectral channels with one or more add spectral channels, so as to provide an output
optical signal.


         134. The method of claim 133 wherein said beam-deflecting elements comprise an
array of silicon micromachined mirrors.


         135. The wavelength-separating-routing apparatus of claim 73, wherein neither said
multi-wavelength optical signal nor said spectral channels are transmitted through a
circulator.




                                                                  Atty. Dkt. No. 3564.0lSREIO
                                           - 48 -                                  Wilde et al.
                                                                          Appl. No. 16/023, 183

       136. The servo-based optical apparatus of claim 93, wherein neither said multi-
wavelength optical signal nor said spectral channels are transmitted through a circulator.


       137. The optical apparatus of claim 103, wherein neither said multi-wavelength
optical signal nor said spectral channels are transmitted through a circulator.


       138. The optical apparatus of claim 109, wherein neither said multi-wavelength
optical signal nor said spectral channels are transmitted through a circulator.


       139. The optical system of claim 116, wherein neither said multi-wavelength optical
signal nor said spectral channels are transmitted through a circulator.




                                                                  Atty. Dkt. No. 3564.0lSREIO
                                                              Amendment Under 37 C.F.R. § 1.116
                                                              Expedited Procedure - Art Unit 3992


              IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

Inventors: WILDE et al.                                Confirmation No.: 3621
Applicant: CAPELLA PHOTONICS, INC.                     Art Unit: 3992

Reissue Application No.: 16/023,183                    Examiner: HUGHES, DEANDRA M.
Filing Date: June 29, 2018                             Atty. Docket: 3564.015REIO

Title: Reconfigurable Optical Add-Drop Multiplexers with Servo Control and Dynamic
       Spectral Power Management Capabilities


                     Amendment and Reply Under 37 C.F.R. § 1.116

Commissioner for Patents                                                                Mail Stop AF
PO Box 1450
Alexandria, VA 22313-1450

Commissioner:

        In reply to the Office Action dated September 5, 2019, Applicant submits the following
Amendment and Remarks.
        Amendments to the Claims are reflected in the listing of claims which begins on page 2 of
this paper.
        Remarks and Arguments begin on page 19 of this paper.
        It is not believed that extensions of time are required beyond those that may otherwise be
provided for in documents accompanying this paper. However, if additional extensions of time are
necessary to prevent abandonment of this application, then such extensions of time are hereby
petitioned under 37 C.F.R. § l.136(a), and any additional fees required to continue prosecution or
appeal of this application (including issue fee, fees for net addition of claims or forwarding to
appeal) are hereby authorized to be charged to our Deposit Account No. 19-0036.
                                                   -2-                                       WILDE etal.
Reply to Office Action of September 5, 2019                                     Application No. 16/023,183


                                     Amendments to the Claims

        Please amend pending claims 72, 75, 78, 80, 91, and 92, as indicated below. Claims 1-
67 remain canceled. Applicant has also provided an informally annotated set of claims showing
changes between the last filed Response and this Response in body of this Response. A complete
listing of all claims and their status in the application is as follows:


1. ,r\, w&teleH:gth separatiH:g routiH:g apparatus, eomprisiHg:
        a) multiple fiber eollimators, pro•tidiH:g aH: iHput port for a multi w&teleH:gth optieal sigHal
        aH:d a plurality of output ports;
        b) a w&teleHgili separator, for separatiH:g said multi waveleH:gth optieal sigHal from said
        iHput port iH:to multiple speetral ehaH:H:els;
        e) a beam foeuser, for foeusiH:g said speetral ehaH:H:els iH:to eorrespoH:diH:g speetral spots; aH:d
        d) a spatial array of ehaH:H:el mieromirrors positioH:ed sueh that eaeh ehaH:H:el mieromirror
        reeeives oH:e of said speetral ehaH:H:els, said ehaH:H:el mieromirrors heingpivot0:l 0:hout two
        0:~es 0:nd being iHdividually aH:d eoH:tiH:uously eoH:trollable to refleet [said] corresponding
        received speetral ehaH:H:els iH:to aH:y seleeted oH:es of said output ports 0:nd to control t,k/e
        power ojS0:id received spectr-0:l channels coupled into s0:id outputports.

2. The waveleH:gth separatiH:g routiH:g apparatus of elaim 1 further eomprisiH:g a servo eoH:trol
assembly, iH: eommuH:ieatioH: with said ehaH:H:el mieromirrors aH:d said output ports, for providiH:g
eoH:trol of said ehaH:H:el mieromirrors aH:d thereby maiH:taiH:iH:g a predetermiH:ed eoupliH:g of eaeh
refleeted speetral ehaH:H:el iH:to oH:e of said output ports.

3. The waveleH:gth separatiH:g routiH:g apparatus of elaim 2 whereiH: said servo eoH:trol assembly
eomprises a speetral moH:itor for moH:itoriH:g power le•tels of said speetral ehaH:H:els eoupled iH:to said
output ports, aH:d a proeessiH:g uH:it respoH:sive to said power le•tels for providiH:g eoH:trol of said
ehaH:H:el mieromirrors.

4. The waveleH:gth separatiH:g routiH:g apparatus of elaim 3 whereiH: said servo eoH:trol assembly
maiH:taiH:s said power levels at a predetermiH:ed value.



                                                                              Atty. Dkt. No. 3564.0lSREIO
                                                -3-                                     WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


5. (Canceled)

6. (Canceled)

7. (Canceled)

8. (Canceled)


9. The wavelength separating routing apparatus of claim 1 wherein each channel micromirror is
continuously pivotable about one axis.

10. The wavelength separating routing apparatus of claim 1 wherein each channel micromirror is
pivotable about two axes

11. (Canceled)

12. (Canceled)

13. The wavelength separating routing apparatus of claim 1 wherein said fiber collimators are
arranged in a one dimensional array.

14. (Canceled)

15. (Canceled)

16. (Canceled)

17. The wavelength separating routing apparatus of claim 1 wherein said wavelength separator
comprises an element selected from the group consisting of ruled diffraction gratings, halographic
diffraction gratings, echelle gratings, curved diffraction gratings, and dispersing gratings.

18. (Canceled)

19. The wavelength separating routing apparatus of claim 1 wherein each output port carries a
single one of said spectral channels.

20. The wavelength separating routing apparatus of claim 19 further comprising one or more
optical sensors, optically coupled to said output ports


                                                                          Atty. Dkt. No. 3564.015REIO
                                                   -4-                                 WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


21. A servo based optical apparatus comprising:
       a) multiple fiber collimators, providing an input port for a multi wavelength optical signal
       and a plurality of output ports;
       b) a wa,:,;elength separator, for separating said multi wa ;elength optical signal from said
                                                                1




       input port into multiple spectral channels;
       c) a beam focuser, for focusing said spectral channels into corresponding spectral spots; and
       d) a spatial arra-y of channel micromirrors positioned such that each channel micromirror
       recei ;es one of said spectral channels, said channel micromirrors being individually
            1




       controllable to reflect said spectral channels into selected ones of said output ports; and
       e) a servo control assembly, in communication with said channel micromirrors and said
       output ports, for maintaining a predetermined coupling of each reflected spectral channel
       into one of said output ports.

22. The servo based optical apparatus of claim 21 wherein said servo control assembly comprises a
spectral monitor for monitoring power levels of said spectral channels coupled into said output
ports, and a processing unit responsive to said power levels for providing control of said channel
m1cromlfrors.

23. The servo based optical apparatus of claim 22 wherein said servo control assembly maintains
said power le ;els at a predetermined value.
                1




24. (Canceled)

25. (Canceled)

26. (Canceled)

27. The servo based optical apparatus of claim 21 wherein each channel micromirror is
continuously pi ;otable about at least one axis.
                    1




28. (Canceled)




                                                                         Atty. Dkt. No. 3564.015REIO
                                               -5-                                     WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


29. The servo based optical apparatus of claim 21 wherein said wavelength separator comprises an
element selected from the group consisting of ruled diffraction gratings, holographic diffraction
gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.

30. (Canceled)

31. (Canceled)

32. (Canceled)

33. (Canceled)

34. (Canceled)

35. (Canceled)

36. (Canceled)

37. (Canceled)

38. (Canceled)

39. (Canceled)

40. (Canceled)

41. (Canceled)

42. (Canceled)

43. (Canceled)

11. An optical system comprising a wavelength separating routing apparatus, wherein said
wavelength separating routing apparatus includes:
       a) an array of fiber collimators, providing an input port for a multi wavelength optical signal
       and a plurality of output ports including a pass through port and one or more drop ports;
       b) a wav,elength separator, for separating said multi wa ;elength optical signal from said
                                                                1




       input port into multiple spectral channels;
       c) a beam focuser, for focusing said spectral channels into corresponding spectral spots; and




                                                                         Atty. Dkt. No. 3564.015REIO
                                               -6-                                     WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


       d) a spatial array of channel micromirrors positioned such that each channel micromirror
       receives one of said spectral channels, said channel micromirrors being pivotal about two
       a~es and bein-g individually and continuously [pivotable] controllable to reflect [said]
       correspondin-g received spectral channels into EEny' selected ones of said output ports and to
       control the power ofsaidreceivedspectr-al channels coupled into saidoutputports, whereby
       said pass through port receives a subset of said spectral channels.

45. The optical system of claim 44 further comprising a seF¥o control assembly, in communication
with said channel micromirrors and said output ports, for pro•tiding control of said channel
micromirrors and thereby maintaining a predetermined coupling of each reflected spectral channel
into one of said output ports.

46. The optical system of claim 45 wherein said seF¥o control assembly comprises a spectral
monitor for monitoring power levels of said spectral channels coupled into said output ports, and a
processing unit responsi•te to said power le•tels for pro•tiding control of said channel micromirrors.

47. (Canceled)

48. (Canceled)

49. (Canceled)

50. (Canceled)

51. (Canceled)

52. (Canceled)

53. The optical system of claim 4 4 wherein said wavelength separator comprises an element
selected from the group consisting of ruled diffraction gratings, holographic diffraction gratings,
echelle gratings, cuF¥ed diffraction gratings, and dispersing prisms.

54. (Canceled)

55. (Canceled)

56. (Canceled)


                                                                         Atty. Dkt. No. 3564.015REIO
                                                  -7-                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


57. The optical system of claim 55 wherein each auxiliary channel micromirror is pivotable
continuously about at least one axis.

58. The optical system of claim 55 wherein each auJciliary channel micromirror is a silicon
micromachined mirror.

59. The optical system of claim 55 wherein said auJciliary wavelength separator comprises an
element selected from the group consisting of ruled diffraction gratings, holographic diffraction
gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.

60. The optical system of claim 55 wherein said pass through port constitutes one of said auxiliary
input ports.

61. ,r\, method of performing dynamic wa relength separating and routing, comprising:
                                          1




        a) recei Ang a multi wavelength optical signal from an input port;
               1




        b) separating said multi wavelength optical signal into multiple spectral channels;
        c) focusing said spectral channels onto a spatial array of corresponding beam deflecting
        elements, whereby each beam deflecting element receives one of said spectral channels; and
        d) dynamically and continuously controlling said beam deflecting elements[, thereby
        directing] in two dimensions to direct said spectral channels into [a plurality] any selected
        ones of said output ports and to control the power of the spectr-al channels coupled into said
        selected oHtpHtports.

62. The method of claim 61 further comprising the step of pro riding feedback control of said beam
                                                                1




deflecting elements[, thereby maintaining] to n1aintain a predetermining coupling of each spectral
channel directed into one of said output ports.

63. The method of claim 62 further comprising the step of maintaining power le rels of said spectral
                                                                                  1




channels directed into said output ports at a predetermining value.

64. The method of claim 61 wherein each spectral channel is directed into a separate output port.




                                                                         Atty. Dkt. No. 3564.0lSREIO
                                               -8-                                     WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


65. The method of claim 61 wherein a subset of said spectral channels is directed into one of said
output ports, thereby providing one or more pass through spectral channels.

66. (Canceled)

67. (Canceled)

68. (New) A wavelength-separating-routing apparatus, comprising:
       a) multiple fiber collimators, providing and serving as an input port for a multi-wavelength
       optical signal and a plurality of output ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from said
       fiber collimator input port into multiple spectral channels;
       c) a beam-focuser, for focusing said spectral channels into corresponding spectral spots; and
       d) a spatial array of channel micromirrors positioned such that each channel micromirror
       receives one of said spectral channels, said channel micromirrors being pivotal about two
       axes and being individually and continuously controllable to reflect corresponding received
       spectral channels into any selected ones of said fiber collimator output ports and to control
       the power of said received spectral channels coupled into said fiber collimator output ports.

69. (New) The wavelength-separating-routing apparatus of claim 68 further comprising a servo-
control assembly, in communication with said channel micromirrors and said fiber collimator output
ports, for providing control of said channel micromirrors and thereby maintaining a predetermined
coupling of each reflected spectral channel into one of said fiber collimator output ports.

70. (New) The wavelength-separating-routing apparatus of claim 69 wherein said servo-control
assembly comprises a spectral monitor for monitoring power levels of said spectral channels
coupled into said fiber collimator output ports, and a processing unit responsive to said power levels
for providing control of said channel micromirrors.

71. (New) The wavelength-separating-routing apparatus of claim 70 wherein said servo-control
assembly maintains said power levels at a predetermined value.




                                                                         Atty. Dkt. No. 3564.0lSREIO
                                                -9-                                     WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


72. (New, amended) The wavelength-separating-routing apparatus of claim 68 further comprising
an array of collimator-alignment mirrors, in optical communication with said wavelength-separator
and said fiber collimator input and output ports, for adjusting an alignment of said multi-wavelength
optical signal from said fiber collimator input port and directing said reflected spectral channels into
said fiber collimator output ports.

73. (New) The wavelength-separating-routing apparatus of claim 72 wherein each collimator-
alignment mirror is rotatable about one axis.

74. (New) The wavelength-separating-routing apparatus of claim 72 wherein each collimator-
alignment mirror is rotatable about two axes.

75. (New, amended) The wavelength-separating-routing apparatus of claim 72 further comprising
first and second arrays of imaging lenses, in a telecentric arrangement with said collimator-
alignment mirrors and said fiber collimator input and output ports.

76. (New) The wavelength-separating-routing apparatus of claim 68 wherein each channel
micromirror is continuously pivotable about one axis.

77. (New) The wavelength-separating-routing apparatus of claim 68 wherein each channel
micromirror is pivotable about two axes.

78. (New, amended) The wavelength-separating-routing apparatus of claim 77 wherein said fiber
collimator input and output ports are arranged in a two-dimensional array.

79. (New) The wavelength-separating-routing apparatus of claim 68 wherein each channel
micromirror is a silicon micromachined mirror.

80. (New, amended) The wavelength-separating-routing apparatus of claim 68 wherein said fiber
collimator input and output ports are arranged in a one-dimensional array.

81. (New) The wavelength-separating-routing apparatus of claim 68 wherein said beam-focuser
comprises a focusing lens having first and second focal points.




                                                                         Atty. Dkt. No. 3564.015REIO
                                               - 10 -                                     WILDE etal.
Reply to Office Action of September 5, 2019                                  Application No. 16/023,183


82. (New) The wavelength-separating-routing apparatus of claim 81 wherein said wavelength-
separator and said channel micromirrors are placed respectively at said first and second focal points
of said focusing lens.

83. (New) The wavelength-separating-routing apparatus of claim 68 wherein said beam-focuser
comprises an assembly of lenses.

84. (New) The wavelength-separating-routing apparatus of claim 68 wherein said wavelength-
separator comprises an element selected from the group consisting of ruled diffraction gratings,
holographic diffraction gratings, echelle gratings, curved diffraction gratings, and dispersing
gratings.

85. (New) The wavelength-separating-routing apparatus of claim 68 further comprising a quarter-
wave plate optically interposed between said wavelength-separator and said channel micromirrors.

86. (New) The wavelength-separating-routing apparatus of claim 68 wherein each fiber collimator
output port carries a single one of said spectral channels.

87. (New) The wavelength-separating-routing apparatus of claim 86 further comprising one or more
optical sensors, optically coupled to said fiber collimator output ports.

88. (New) A servo-based optical apparatus comprising:
        a) multiple fiber collimators, providing an input port for a multi-wavelength optical signal
        and a plurality of output ports;
       b) a wavelength-separator, for separating said multi-wavelength optical signal from said
       fiber collimator input port into multiple spectral channels;
        c) a beam-focuser, for focusing said spectral channels into corresponding spectral spots; and
        d) a spatial array of channel micromirrors positioned such that each channel micromirror
        receives one of said spectral channels, said channel micromirrors being individually
        controllable to reflect said spectral channels into selected ones of said fiber collimator output
        ports; and




                                                                            Atty. Dkt. No. 3564.015REIO
                                               - 11 -                                    WILDE etal.
Reply to Office Action of September 5, 2019                                 Application No. 16/023,183


        e) a servo-control assembly, in communication with said channel micromirrors and said
        fiber collimator output ports, for maintaining a predetermined coupling of each reflected
        spectral channel into one of said fiber collimator output ports.

89. (New) The servo-based optical apparatus of claim 88 wherein said servo-control assembly
comprises a spectral monitor for monitoring power levels of said spectral channels coupled into said
fiber collimator output ports, and a processing unit responsive to said power levels for providing
control of said channel micromirrors.

90. (New) The servo-based optical apparatus of claim 89 wherein said servo-control assembly
maintains said power levels at a predetermined value.

91. (New, amended) The servo-based optical apparatus of claim 88 further comprising an array of
collimator-alignment mirrors, in optical communication with said wavelength-separator and said
fiber collimator input and output ports, for adjusting an alignment of said multi-wavelength optical
signal from said fiber collimator input port and directing said reflected spectral channels into said
fiber collimator output ports.

92. (New, amended) The servo-based optical apparatus of claim 91 further comprising first and
second arrays of imaging lenses, in a telecentric arrangement with said collimator-alignment mirrors
and said fiber collimator input and output ports.

93. (New) The servo-based optical apparatus of claim 91 wherein each collimator-alignment mirror
is rotatable about at least one axis.

94. (New) The servo-based optical apparatus of claim 88 wherein each channel micromirror is
continuously pivotable about at least one axis.

95. (New) The servo-based optical apparatus of claim 88 wherein each channel micromirror is a
silicon micromachined mirror.




                                                                           Atty. Dkt. No. 3564.015REIO
                                               - 12 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


96. (New) The servo-based optical apparatus of claim 88 wherein said wavelength-separator
comprises an element selected from the group consisting of ruled diffraction gratings, holographic
diffraction gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.

97. (New) The servo-based optical apparatus of claim 88 wherein said beam-focuser comprises one
or more lenses.

98. (New) An optical apparatus comprising:
       a) an array of fiber collimators providing and serving as an input port for a multi-wavelength
       optical signal;
       b) a plurality of output ports;
       c) a wavelength-separator, for separating said multi-wavelength optical signal from said
       fiber collimator input port into multiple spectral channels;
       d) a beam-focuser, for focusing said spectral channels into corresponding spectral spots;
       e) a spatial array of channel micromirrors positioned such that each channel micromirror
       receives one of said spectral channels, said channel micromirrors being individually and
       continuously controllable to reflect said spectral channels into selected ones of said output
       ports; and
       f) a one-dimensional array of collimator-alignment mirrors, for adjusting an alignment of
       said multi-wavelength optical signal from said fiber collimator input port and directing said
       reflected spectral channels into said output ports.

99. (New) The optical apparatus of claim 98 further comprising a servo-control assembly, in
communication with said channel micromirrors, said collimator-alignment mirrors, and said output
ports, for providing control of said channel micromirrors along with said collimator-alignment
mirrors and thereby maintaining a predetermined coupling of each reflected spectral channel into
one of said output ports.

100. (New) The optical apparatus of claim 99 wherein said servo-control assembly comprises a
spectral monitor for monitoring power levels of said spectral channels coupled into said output




                                                                         Atty. Dkt. No. 3564.0lSREIO
                                               - 13 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


ports, and a processing unit responsive to said power levels for providing control of said channel
micromirrors and said collimator-alignment mirrors.

101. (New) The optical apparatus of claim 98 wherein each channel micromirror is continuously
pivotable about at least one axis.

102. (New) The optical apparatus of claim 98 wherein each collimator-alignment mirror is rotatable
about at least one axis.

103. (New) The optical apparatus of claim 98 further comprising first and second arrays of imaging
lenses, in a telecentric arrangement with said collimator-alignment mirrors and said fiber
collimators.

104. (New) An optical apparatus comprising:
        a) an array of fiber collimators, providing and serving as an input port for a multi-
       wavelength optical signal;
       b) a plurality of output ports;
        c) a wavelength-separator, for separating said multi-wavelength optical signal from said
       fiber collimator input port into multiple spectral channels;
        d) a beam-focuser, for focusing said spectral channels into corresponding spectral spots;
        e) a spatial array of channel micromirrors positioned such that each channel micromirror
        receives one of said spectral channels, said channel micromirrors being individually and
        continuously controllable to reflect said spectral channels into selected ones of said output
        ports; and
       f) a two-dimensional array of collimator-alignment mirrors, for adjusting an alignment of
        said multi-wavelength optical signal from said fiber collimator input port and directing said
        reflected spectral channels into said output ports.

105. (New) The optical apparatus of claim 104 further comprising a servo-control assembly, in
communication with said channel micromirrors, and collimator-alignment mirrors, and said output
ports, for providing control of said channel micromirrors along with said collimator-alignment




                                                                         Atty. Dkt. No. 3564.015REIO
                                               - 14 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


mirrors and thereby maintaining a predetermined coupling of each reflected spectral channel into
one of said output ports.

106. (New) The optical apparatus of claim 105 wherein said servo-control assembly comprises a
spectral monitor for monitoring power levels of said spectral channels coupled into said output
ports, and a processing unit responsive to said power levels for providing control of said channel
micromirrors and said collimator-alignment mirrors.

107. (New) The optical apparatus of claim 104 wherein each collimator-alignment mirror is
rotatable about at least one axis.

108. (New) The optical apparatus of claim 104 wherein each channel micromirror is continuously
pivotable about at least one axis.

109. (New) The optical apparatus of claim 108 wherein each channel micromirrors is pivotable
about two axes, and wherein said fiber collimators are arranged in a two-dimensional array.

110. (New) The optical apparatus of claim 104 further comprising first and second arrays of
imaging lenses, in a telecentric arrangement with said collimator-alignment mirrors and said fiber
collimators.

111. (New) An optical system comprising a wavelength-separating-routing apparatus, wherein said
wavelength-separating-routing apparatus includes:
        a) an array of fiber collimators, providing and serving as an input port for a multi-
       wavelength optical signal;
       b) a plurality of output ports including a pass-through port and one or more drop ports;
        c) a wavelength-separator, for separating said multi-wavelength optical signal from said
       fiber collimator input port into multiple spectral channels;
        d) a beam-focuser, for focusing said spectral channels into corresponding spectral spots; and
        e) a spatial array of channel micromirrors positioned such that each channel micromirror
        receives one of said spectral channels, said channel micromirrors being pivotal about two
        axes and being individually and continuously controllable to reflect corresponding received



                                                                         Atty. Dkt. No. 3564.015REIO
                                               - 15 -                                  WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


        spectral channels into any selected ones of said output ports and to control the power of said
        received spectral channels coupled into said output ports, whereby said fiber collimator
        pass-through port receives a subset of said spectral channels.

112. (New) The optical system of claim 111 further comprising a servo-control assembly, in
communication with said channel micromirrors and said output ports, for providing control of said
channel micromirrors and thereby maintaining a predetermined coupling of each reflected spectral
channel into one of said output ports.

113. (New) The optical system of claim 112 wherein said servo-control assembly comprises a
spectral monitor for monitoring power levels of said spectral channels coupled into said output
ports, and a processing unit responsive to said power levels for providing control of said channel
m1crom1rrors.

114. (New) The optical system of claim 111 further comprising an array of collimator-alignment
mirrors, in optical communication with said wavelength-separator and said fiber collimators, for
adjusting an alignment of said multi-wavelength optical signal from said fiber collimator input port
and directing said reflected spectral channels into said output ports.

115. (New) The optical system of claim 114 further comprising first and second arrays of imaging
lenses, in a telecentric arrangement with said collimator-alignment mirrors and said fiber
collimators.

116. (New) The optical system of claim 114 wherein each collimator-alignment mirror is rotatable
about at least one axis.

117. (New) The optical system of claim 111 wherein each channel micromirror is pivotable about at
least one axis.

118. (New) The optical system of claim 111 wherein each channel micromirror is a silicon
micromachined mirror.




                                                                         Atty. Dkt. No. 3564.015REIO
                                               - 16 -                                  WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


119. (New) The optical system of claim 111 wherein said beam-focuser comprises a focusing lens
having first and second focal points, and wherein said wavelength-separator and said channel
micromirrors are placed respectively at said first and second focal points.

120. (New) The optical system of claim 111 wherein said wavelength-separator comprises an
element selected from the group consisting of ruled diffraction gratings, holographic diffraction
gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.

121. (New) The optical system of claim 111 further comprising a quarter-wave plate optically
interposed between said wavelength-separator and said channel micromirrors.

122. (New) The optical system of claim 111 further comprising an auxiliary wavelength-separating-
routing apparatus, including:
       a) multiple auxiliary fiber collimators, providing and serving as a plurality of auxiliary input
       ports;
       b) an exiting port;
       c) an auxiliary wavelength-separator;
       d) an auxiliary beam-focuser; and
       e) a spatial array of auxiliary channel micromirrors;
       wherein
       said subset of said spectral channels in said fiber collimator pass-through port and one or
           more add spectral channels are directed into said fiber collimator auxiliary input ports,
           and multiplexed into an output optical signal directed into said exiting port by way of
           said auxiliary wavelength-separator, said auxiliary beam-focuser and said auxiliary
           channel micromirrors.

123. (New) The optical system of claim 122 wherein said auxiliary channel micromirrors are
individually pivotable.

124. (New) The optical system of claim 122 wherein each auxiliary channel micromirror is
pivotable continuously about at least one axis.




                                                                         Atty. Dkt. No. 3564.0lSREIO
                                               - 17 -                                  WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


125. (New) The optical system of claim 122 wherein each auxiliary channel micromirror is a silicon
micromachined mirror.

126. (New) The optical system of claim 122 wherein said auxiliary wavelength-separator comprises
an element selected from the group consisting of ruled diffraction gratings, holographic diffraction
gratings, echelle gratings, curved diffraction gratings, and dispersing prisms.

127. (New) The optical system of claim 122 wherein said fiber collimator pass-through port
constitutes one of said fiber collimator auxiliary input ports.

128. (New) A method of performing dynamic wavelength separating and routing, comprising:
       a) receiving a multi-wavelength optical signal from a fiber collimator input port;
       b) separating said multi-wavelength optical signal into multiple spectral channels;
       c) focusing said spectral channels onto a spatial array of corresponding beam-deflecting
       elements, whereby each beam-deflecting element receives one of said spectral channels; and
       d) dynamically and continuously controlling said beam-deflecting elements in two
       dimensions to direct said spectral channels into any selected ones of output ports and to
       control the power of the spectral channels coupled into said selected output ports.

129. (New) The method of claim 128 further comprising the step of providing feedback control of
said beam-deflecting elements to maintain a predetermining coupling of each spectral channel
directed into one of said output ports.

130. (New) The method of claim 129 further comprising the step of maintaining power levels of
said spectral channels directed into said output ports at a predetermining value.

131. (New) The method of claim 128 wherein each spectral channel is directed into a separate
output port.

132. (New) The method of claim 128 wherein a subset of said spectral channels is directed into one
of said output ports, thereby providing one or more pass-through spectral channels.




                                                                         Atty. Dkt. No. 3564.015REIO
                                               - 18 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


133. (New) The method of claim 132 further comprising the step of multiplexing said pass-through
spectral channels with one or more add spectral channels, so as to provide an output optical signal.

134. (New) The method of claim 128 wherein said beam-deflecting elements comprise an array of
silicon micromachined mirrors.

135. (New) The wavelength-separating-routing apparatus of claim 68, wherein neither said multi-
wavelength optical signal nor said spectral channels are transmitted through a circulator.

136. (New) The servo-based optical apparatus of claim 88, wherein neither said multi-wavelength
optical signal nor said spectral channels are transmitted through a circulator.

137. (New) The optical apparatus of claim 98, wherein neither said multi-wavelength optical signal
nor said spectral channels are transmitted through a circulator.

138. (New) The optical apparatus of claim 104, wherein neither said multi-wavelength optical
signal nor said spectral channels are transmitted through a circulator.

139. (New) The optical system of claim 111, wherein neither said multi-wavelength optical signal
nor said spectral channels are transmitted through a circulator.




                                                                          Atty. Dkt. No. 3564.015REIO
                                               - 19 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


                                              Remarks
       Reconsideration of this Application is respectfully requested.
       Upon entry of the foregoing amendment, claims 68-139 are pending in the application, with
claims 68, 88, 98, 104, 111, and 128 being the independent claims. Claims 72, 75, 78, 80, 91, and
92 are sought to be amended. Claims 1-67 were previously canceled without prejudice to or
disclaimer of the subject matter therein. These changes are believed to introduce no new matter,
and their entry is respectfully requested.
       Applicant respectfully requests the Examiner enter these amendments after final rejections
as they merely clarify the declaration error statement and they clarify the claims without requiring
further search or consideration by the Examiner.
       Based on the above amendment and the following remarks, Applicant respectfully requests
that the Examiner reconsider all outstanding objections and rejections and that they be withdrawn.
Throughout the arguments, Applicant reminds the Examiner that the claims are given their broadest
reasonable meaning in view of the specification, and any paraphrasing of the claim features is not to
be interpreted as reading any features into, or characterizing of, the claims.

                           Statement of Substance of Examiner Interview

       The Examiners are thanked for their time during an Interview conducted on September 11,
2019 with Applicant's representatives Jason D. Eisenberg (Reg. No. 43,447), Sean Flood (Reg. No.
64,378), Roozbeh Gorgin (Reg. No. 75,269), and Tyler Dutton (Reg. No. 75,069). The Examiners
provided guidance regarding all outstanding objections and rejections. Tentative agreement was
reached that implementation of that guidance would result in allowance of the claims, barring an
updated search.    The Examiners helpful guidance is reflected in all the claim amendments and
arguments presented herein. Finally, the Examiners are thanked for their indication they would
continue to work with Applicants after this Amendment and Response is filed if anything further is
needed for allowance.
       Applicant generally agrees with the Interview Summary mailed September 17, 2019 unless
noted below. And Applicant notes the Interview Summary mailed October 16, 2019.




                                                                          Atty. Dkt. No. 3564.015REIO
                                              - 20 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                               Application No. 16/023,183


                                     Defective Reissue Declaration

       Regarding claims 68-139, the Final Office Action of September 5, 2019 (hereinafter the
"Final Office Action") beginning on page 6 states:
       "Claims 68-139 are rejected as being based upon a defective reissue declaration
       under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

              The reissue oath/declaration filed with this application is defective (see 37
       CFR 1.175 and MPEP § 1414) because the description of the error is insufficient to
       support the errors corrected via the JULY 2019 CLAIM AMENDMENTS.

               Specifically, the error described in the Reissue Declaration filed June 29,
       2018 describes the error with respect to 'amended claim l,' which has been
       cancelled. Thus, the description of the error no longer supports this reissue
       application. However, Applicant may identify the reissuable error in the remarks
       because a proper reissuable error has been previously entered into the application
       (see 37 CFR 1.175(±)(2) andMPEP §1451 (II)).

              It is sufficient that the remarks identify a single word, phrase, or expression
       in the specification or in an original claim, and how it renders the original patent
       wholly or partly inoperative or invalid (see MPEP §1414(11)). Thus, Examiners
       suggest providing the following statement in the remarks in response to this office
       action under 37 CFR 1 .175(±)(2), which Examiners find would obviate this. This
       statement is merely a suggestion.

               'This application narrows patent claim 1 by claiming the 'output port'
               of the wavelength-separating-routing apparatus is a 'fiber collimator
               output port' because merely claiming 'output port' without limiting
               the 'output port' to a 'fiber collimator output port' was unduly
               broad."' [underlining and bold in original].

       Applicant appreciates Examiner's suggested language. Applicant respectfully submits the
following statement that both identifies the reissuable error that is the basis of this reissue
application and meets all requirements of specificity found in MPEP § 1414(II)(A-C). For example,
the statement points out both (1) a specific claim: claim 135, and (2) specific language: "neither said
... are transmitted through a circulator":
       "The patent claims require transmission of a multi-wavelength optical signal and/or
       said spectral channels, whereas at least new dependent claim 135 also requires
       'neither said multiwavelength optical signal nor said spectral channels are
       transmitted through a circulator."'



                                                                        Atty. Dkt. No. 3564.015REIO
                                               - 21 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


       Withdrawal of the rejection is respectfully requested.


                             Claim Rejections-35 U.S.C. §112 and
               Statement of Support for Claim Amendments - 3 7 C. F.R. § 1.173 (c)

       Claims 75, 91, and 92 are rejected under 35 U.S.C. § 112(b) or pre-AIA 35 U.S.C. §
112, second paragraph, as allegedly being indefinite. Applicant respectfully traverses

       Regarding claims 75, 91, and 92, the Final Office Action beginning on page 7 states:
              Claims 75 and 91-92 are rejected under 35 U.S.C. 112 (pre-AlA), second
       paragraph, as being indefinite for failing to particularly point out and distinctly claim
       the subject matter which the applicant regards as the invention.

               Specifically, the claim limitation 'said fiber collimators' does not have an
       antecedent basis, which renders it insolubly ambiguous because 'said fiber
       collimators' can be interpreted as: (1) the fiber collimators of the input ports, or
       alternatively (2) the fiber collimators of the output ports (i.e., the pass-through ports),
       or alternatively (3) the fiber collimators of the input ports and the fiber collimators of
       the output ports. More specifically, this ambiguity exits because it is unclear
       whether the claimed 'said fiber collimators' of the WSR and/or OADM apparatus is
       the fiber collimator of the input ports or the fiber collimator of the pass-through
       ports.

               In contrast, the JULY 2019 claim amendments to base claims 98 and 112
       have obviated a similar rejection of claims 103 and 113 with respect to the claim
       limitation 'said fiber collimators,' which was presented in the Non-Final Action.
       Specifically, claims 103 and 113 are NOT indefinite because the claimed 'said fiber
       collimators' must necessarily be the fiber collimators of the input ports because only
       fiber collimators of input ports is claimed whereas the 'said fiber collimators' of
       claims 75 and 91-92 are ambiguous because the antecedent basis can be 1) the fiber
       collimators of the input ports or alternatively (2) the fiber collimators of the output
       ports (i.e., the pass-through ports), or alternatively (3) the fiber collimators of the
       input ports and the fiber collimators of the output ports." [bold, underline, and italics
       in original].




                                                                          Atty. Dkt. No. 3564.015REIO
                                               - 22 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                Application No. 16/023,183


         Without acquiescing to the propriety of the rejection, claims 75, 91, and 92 have been
amended in this Section. Additionally, as discussed during the Interview, claims 72, 78 and 80 have
also been amended in a later Section of this Response. In this Section and the later Section,
Applicant has also provided an informally annotated set of claims showing changes between the last
filed Response and this Response for these claims. Exemplary support for the claim amendments
can be found in the specification of U.S. Reissue Patent RE42,678 (the "'678 patent") at:
Claim(s)                                                      Support 1
72, 75, 78, 80,91,92           FIGS. 2A, 2B, 2C and col. 9, lines 40-58



         Regarding claim 75, the dependent claim has been clarified and amended to include the
claim limitation of:

         " ... The wavelength-separating-routing apparatus of claim 72 further comprising first
         and second arrays of imaging lenses, in a telecentric arrangement with said
         collimator-alignment mirrors and said fiber collimator input and output ports."

         The support for the above amendment is found in the specification of the '678 patent in
FIGS. 2A, 2B, 2C, and col. 9, lines 40-58, which states:
         "Depicted in FIG. 2A is a second embodiment of a WSR apparatus according to the
         present invention. By way of example, WSR apparatus 200 is built upon and hence
         shares a number of the elements used in the embodiment of FIG. IA, as identified by
         those labeled with identical numerals. Moreover, a one-dimensional array 220 of
         collimator-alignment mirrors 220-1 through 220-N is optically interposed between
         the diffraction grating 101 and the fiber collimator array 110. The collimator-
         alignment mirror 220-1 is designated to correspond with the input port 110-1, for
         adjusting the alignment of the input multi-wavelength optical signal and therefore
         ensuring that the spectral channels impinge onto the corresponding channel
         micromirrors. The collimator-alignment mirrors 220-2 through 220-N are designated
         to the output ports 110-2 through 110-N in a one-to-one correspondence, serving to
         provide angular control of the collimator beams of the reflected spectral channels
         and thereby facilitating the coupling of the spectral channels into the respective
         output ports according to desired coupling efficiencies." [underlining added].

         No new matter has been added.


1
    Citations are to U.S. Reissue Patent RE42,678 as published.


                                                                          Atty. Dkt. No. 3564.015REIO
                                               - 23 -                                 WILDE etal.
Reply to Office Action of September 5, 2019                              Application No. 16/023,183


       Applicant respectfully submits that the claim limitations above clarify that first and second
arrays of imaging lenses (shown as elements 220-1 through 220-N in FIGS. 2A-2C of Applicant's
specification) are in telecentric arrangement with both the fiber collimator input and output ports.
Thus, there should no longer be any confusion as to what "said fiber collimators" reference. As a
result, the claim is believed to be in allowable condition.

       Regarding claim 91, the dependent claim has been clarified and amended to include the
claim limitation of:

       " ... The servo-based optical apparatus of claim 88 further comprising an array of
       collimator-alignment mirrors, in optical communication with said wavelength-
       separator and said fiber collimator input and output ports, for adjusting an alignment
       of said multi-wavelength optical signal from said fiber collimator input port and
       directing said reflected spectral channels into said fiber collimator output ports."

       The support for the above amendment is found in the specification of the '678 patent in
FIGS. 2A, 2B, 2C, and col. 9, lines 40-58, supra.

       No new matter has been added.

       Applicant respectfully submits that the claim limitations above clarify claim 91 based on the
same reasoning as mentioned with respect to claim 75. For the same reasons there should no longer
be any confusion as to what "said fiber collimators" references. As a result, the claim is believed to
be in allowable condition.

       Regarding claim 92, the dependent claim has been clarified and amended to include the
claim limitation of:

       " ... The servo-based optical apparatus of claim 91 further compnsmg first and
       second arrays of imaging lenses, in a telecentric arrangement with said collimator-
       alignment mirrors and said fiber collimator input and output ports."

       The support for the above amendment is found in the specification of the '678 patent in
FIGS. 2A, 2B, 2C, and col. 9, lines 40-58, supra.

       No new matter has been added.

       Applicant respectfully submits that the claim limitations above clarify claim 92 based on the
same reasoning as mentioned with respect to claim 75. For the same reasons there should no longer


                                                                       Atty. Dkt. No. 3564.015REIO
                                                 - 24 -                                   WILDE etal.
Reply to Office Action of September 5, 2019                                  Application No. 16/023,183


be any confusion as to what "said fiber collimators" references. As a result, the claim is believed to
be in allowable condition.

          Withdrawal of the rejections is respectfully requested



                                        Allowable Subject Matter

          Regarding claims 68-74, 76-90, and 93-139, the Final Office Action beginning on page 8
states:
          "       If a sufficient description of the error to support this reissue application is
          providing in the remarks in response to this office action, then the following claims
          would be in condition for allowance because the 3 5 USC §251 rejection for a
          defective declaration would be obviated."

          Applicant appreciates Examiner indicating claims 68-74, 76-90, and 93-139 are allowable
pending a sufficient description of the error to support the reissue application.               Applicant
respectfully submits that the statement has been made above, supra. As a result, claims 68-74, 76-
90, and 93-139 are in allowable condition and allowance is respectfully requested.



                                                   Other

          As discussed during the Interview, Applicant reviewed all pending claims for issues similar
to what the Examiner pointed to for claims 75, 91, and 92. Out of an abundance of caution
Applicant has also clarified the following claims, informal annotations shown below correspond to
the difference between the claim language in the last filed Response and this Response.

          Regarding claim 72, the dependent claim has been clarified and amended to include
the claim limitation of:

          " ... The wavelength-separating-routing apparatus of claim 68 further comprising an
          array of collimator-alignment mirrors, in optical communication with said
          wavelength-separator and said fiber collimator input and output ports, for adjusting
          an alignment of said multi-wavelength optical signal from said fiber collimator input
          port and directing said reflected spectral channels into said fiber collimator output
          ports."




                                                                           Atty. Dkt. No. 3564.015REIO
                                              - 25 -                                  WILDE etal.
Reply to Office Action of September 5, 2019                              Application No. 16/023,183


       The support for the above amendment is found in the specification of the '678 patent in
FIGS. 2A, 2B, 2C, and col. 9, lines 40-58, supra.

       No new matter has been added.

       Applicant respectfully submits that while no rejection was made on the claim, the claim
limitations have been added to clarify what "said fiber collimators" references.

       Regarding claim 78, the dependent claim has been clarified and amended to include the
claim limitation of:

       "... The wavelength-separating-routing apparatus of claim 77 wherein said fiber
       collimator input and output ports are arranged in a two-dimensional array."

       The support for the above amendment is found in the specification of the '678 patent in
FIGS. 2A, 2B, 2C, and col. 9, lines 40-58, supra.

       No new matter has been added.

       Applicant respectfully submits that while no rejection was made on the claim, the claim
limitations have been added to clarify what "said fiber collimators" references.

       Regarding claim 80, the dependent claim has been clarified and amended to include the
claim limitation of:

       "... The wavelength-separating-routing apparatus of claim 68 wherein said fiber
       collimator input and output ports are arranged in a one-dimensional array."

       The support for the above amendment is found in the specification of the '678 patent in
FIGS. 2A, 2B, 2C, and col. 9, lines 40-58, supra.

       No new matter has been added.

       Applicant respectfully submits that while no rejection was made on the claim, the claim
limitations have been added to clarify what "said fiber collimators" references.

       Applicant respectfully submits that claims 78 and 80 are in condition for allowance.




                                                                        Atty. Dkt. No. 3564.015REIO
                                              - 26 -                                 WILDE etal.
Reply to Office Action of September 5, 2019                             Application No. 16/023,183


                                            Conclusion

        All of the stated grounds of objection and rejection have been properly traversed,
accommodated, or rendered moot. Applicant therefore respectfully requests that the Examiner
reconsider all presently outstanding objections and rejections and that they be withdrawn. Applicant
believes that a full and complete reply has been made to the outstanding Office Action and, as such,
the present application is in condition for allowance. If the Examiner believes, for any reason, that
personal communication will expedite prosecution of this application, the Examiner is invited to
telephone the undersigned at the number provided.
        Prompt and favorable consideration of this Amendment and Reply is respectfully requested.

                                             Respectfully submitted,

                                              STERNE, KESSLER, GoLDSTEIN & Fox P.L.L.C.

                                             /Jason D. Eisenberg/

                                             Jason D. Eisenberg
                                             Attorney for Applicant
                                             Registration No. 43,447
Date:    October 23 2019
1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
(202) 371-2600




                                                                       Atty. Dkt. No. 3564.015REIO
                                               - 37 -                                    WILDE etal.
Reply to Office Action of June 26, 2019                                     Application No. 16/023,183


gratings, holographic diffraction gratings, echelle gratings, curved diffraction gratings, and
dispersing prisms.

97. (New, amended) The servo-based optical apparatus of claim [[[93]]] 88 wherein said beam-
focuser comprises one or more lenses.

98. (New, amended) An optical apparatus comprising:
       a) an array of fiber collimators providing and serving as an input port for a multi-wavelength
            optical signal; [[[ and]]]
       _Q}_ a plurality of output ports;
        [[[b]]] c) a wavelength-separator, for separating said multi-wavelength optical signal from
            said fiber collimator input port into multiple spectral channels;
       [[[c]]] d) a beam-focuser, for focusing said spectral channels into corresponding spectral
       spots;
       [[[ d]]] e) a spatial array of channel micromirrors positioned such that each channel
           micromirror receives one of said spectral channels, said channel micromirrors being
           individually and continuously controllable to reflect said spectral channels into selected
            ones of said [[[fiber collimator]] output ports; and
       [[[e]]] f) a one-dimensional array of collimator-alignment mirrors, for adjusting an
            alignment of said multi-wavelength optical signal from said fiber collimator input port
            and directing said reflected spectral channels into said [[[fiber collimator]]] output ports.

99. (New, amended) The optical apparatus of claim [[[103]]] 98 further comprising a servo-control
assembly, in communication with said channel micromirrors, said collimator-alignment mirrors, and
said [[[fiber collimator]]] output ports, for providing control of said channel micromirrors along
with said collimator-alignment mirrors and thereby maintaining a predetermined coupling of each
reflected spectral channel into one of said [[[fiber collimator]]] output ports.

100. (New, amended) The optical apparatus of claim [[[104]]] 99 wherein said servo-control
assembly comprises a spectral monitor for monitoring power levels of said spectral channels




                                                                          Atty. Dkt. No. 3564.0lSREIO
